DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The applicant has filed paperwork for the first action interview program. The program has been discontinued as of January 15, 2021. Therefore the claims are being examined as a regular non-final case without the program applied. Please see https://www.uspto.gov/patents/initiatives/first-action-interview/full-first-action-interview-pilot-program for further information. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of using a hierarchical map to predict future metrics. The claimed invention is directed to an abstract idea without significantly more. 

Step 2A Prong 1

The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:

(a) mental process: as drafted, the claim recites the limitations of receiving data, generating a hierarchical map, identifying data, determining data, eliminating data, and filtering data which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by at least one processor,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “by a processor” language, the claim encompasses the user manually manipulating data, creating a hierarchical map, and determining data. The mere nominal recitation of a generic processing device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  


(b) mathematical formula: The claim recites a mathematical concept (which can include a  mathematical relationships, mathematical formulas or equations, and mathematical calculations), and in this case mathematical concepts. “Mathematical Calculations” A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation.


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a processor and database are used to perform the steps of the invention. The processor is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (receiving, generating, identifying, determining, eliminating and filtering data). This generic processor limitations are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 


            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about sub-population information.  This is not a technical or technological problem but is rather in the realm of forecasting business and marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. 

Thus the claims recites an abstract idea directed to a mathematical formula applied to a  mental process (i.e. using a hierarchical map to predict future metrics).  Using a processor for receiving, generating, identifying, determining, eliminating and filtering data resulting from this kind of mathematically-based, mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more. The claim is ineligible. 	

The dependent claims recite elements that narrow the metes and bounds of the abstract idea.  Specifically, the dependent claims do not remedy the deficiencies of the independent claims. The depending claims further narrow the abstract idea described above and do not introduce any additional elements. The dependent claims do not integrate the abstract idea into a practical application and do not provide significantly more. 

            Claims 2-11, 13-20 recite limitations which further limit the claimed analysis of data.



Therefore based on the above analysis as conducted based on MPEP 2106 from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, does not provide significantly more, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9, 18 recite the limitation “the inferred mean quantity value.”  There is insufficient antecedent basis for this limitation in the claim.

Claims 10, 19, recite the limitation “the quality score.”  There is insufficient antecedent basis for this limitation in the claim.

Claims 11 and 20 inherit the rejections of the claims from which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-9, 12-18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US 8396777 B1) in view of Hunt et al. (WO2008092149A2). 

Regarding claim 1, Fine discloses receiving, by at least one processor from an entity database, a numerical data history for a population of entities (Fig, 2A-2C, col. 6, line 35 – col. 7, line 10, Indexing wagers in these ways permits easy periodic calculation of (a) a new probability model for any specific event (i.e., by simply polling the bet log to retrieve all prior wagers for the common event or "location"), and (b) a per-user history, which can be used to analyze user activity and determine which users tend to be more accurate than others. [The cumulative probability distribution for each event being modeled is stored as a "location" (i.e., in a record or field) in the second database.] A number of other individual spreadsheets or databases may also be created as part of the relational database, including a user profile database 107 (i.e., with each record providing information for a use), a security or group permissions database 109 (and delegations for adding new users, generally indicated by phantom lines in FIG. 1) and potentially other databases. In one embodiment, each location can be structured merely as a cache for mathematical calculations based on aggregated user predictions; for example, if each location is used to store a Normal distribution, then each cache can be indexed to a location "code" and formatted to include a weight, a mean (representing the mean of all user predictions), and a sigma-based value. Caching values in this manner permits what is effectively advance creation of a ready display of accumulated probability distributions without the need to recompute a probability model of an event each time someone with appropriate permissions wishes to view the probability model for event outcome. Col. 2, lines 12-25, FIG. 2A is a diagram used to explain hierarchy in a multi-dimensional prediction market in the context of corporate financial forecasting. In particular, a prediction market hierarchy 201 is seen to include multiple types of products ("games" and "systems") which themselves can each consist of multiple different products within these types (as represented by numerals 205, 207, 209 and 211, respectively). FIG. 2A illustrates that each of these things can be further broken down into other dependencies (e.g., sales and cost for a particular month or quarter, present or past) and, if desired (and as indicated by phantom lines) organized by any desired alternative grouping, for example, country (US or Mexico), region (North America), Month, Quarter, Year, and so forth. Col. 3, lines 45-60); 

wherein the numerical data history comprises a series of activity-related quantity indices through time (col. 6, line 35- col. 7, line 10, The relational database 103 generally includes a number of individual databases, including a number of fields or cells 105 that are related together by mathematical or other processing dependencies. The cells that define these dependencies can be based on a spreadsheet tool, for example, Microsoft's "Excel" or "Access" programs, or more complex products such as those available from Oracle or other providers. Generally speaking, these tools will be used to create a first database that will serve as a log of user predictions ("bet log") and a second database that will cache a cumulative probability distribution for each event being modeled, each cumulative probability distribution mathematically compiled from related user predictions. In one particular implementation described below, the bet log is indexed by time stamp and represents all wagers entered for a particular database, even for events that have already transpired (i.e., where the outcome is already passed); the individual predictions may also be indexed by user. Indexing wagers in these ways permits easy periodic calculation of (a) a new probability model for any specific event (i.e., by simply polling the bet log to retrieve all prior wagers for the common event or "location"), and (b) a per-user history, which can be used to analyze user activity and determine which users tend to be more accurate than others. [The cumulative probability distribution for each event being modeled is stored as a "location" (i.e., in a record or field) in the second database.] A number of other individual spreadsheets or databases may also be created as part of the relational database, including a user profile database 107 (i.e., with each record providing information for a use), a security or group permissions database 109 (and delegations for adding new users, generally indicated by phantom lines in FIG. 1) and potentially other databases. In one embodiment, each location can be structured merely as a cache for mathematical calculations based on aggregated user predictions; for example, if each location is used to store a Normal distribution, then each cache can be indexed to a location "code" and formatted to include a weight, a mean (representing the mean of all user predictions), and a sigma-based value. Caching values in this manner permits what is effectively advance creation of a ready display of accumulated probability distributions without the need to recompute a probability model of an event each time someone with appropriate permissions wishes to view the probability model for event outcome. Col. 20, lines 20-50, Other fields, such as number of trades to-date (or within a specific time period), winnings to-date (or within a time period), avatar, nickname, email address, department, games participated in, and a listing of all wagers made may also be included; some or all of these entries may also be separated into a separate component of the relational database (e.g., all trades by user ID). Again, nearly any set of desired fields may be used if appropriate to the particular prediction market. Furthermore, if desired, user registration records and records of wagers made or widgets invoked may used for purposes of metadata collection (see numeral 305 from FIG. 3). Fig. 2A-2C); 

wherein the population of entities comprises a plurality of sub-populations of the entities (col. 2, line 12-25, FIG. 2A is a diagram used to explain hierarchy in a multi-dimensional prediction market in the context of corporate financial forecasting. In particular, a prediction market hierarchy 201 is seen to include multiple types of products ("games" and "systems") which themselves can each consist of multiple different products within these types (as represented by numerals 205, 207, 209 and 211, respectively). FIG. 2A illustrates that each of these things can be further broken down into other dependencies (e.g., sales and cost for a particular month or quarter, present or past) and, if desired (and as indicated by phantom lines) organized by any desired alternative grouping, for example, country (US or Mexico), region (North America), Month, Quarter, Year, and so forth. Col. 9, lines 16-54, 
In connection with the example of FIG. 1A, it should be assumed that each user's input is converted into a Normal distribution, that is, one having a mean where deviation above and below the mean is equally likely. More complex distributions may also be used, but Normal distributions if appropriate to the event being modeled provide an advantage of relatively clean mathematical formulas, e.g., Normal distributions are symmetric. Thus, a plurality of wagers are collected for each game, each wager expressing an individual user's beliefs as to likely outcome and strength of conviction. These wagers in at least one embodiment are each converted to the common probability distribution type. A cumulative probability model is then constructed by aggregating together the forecasts of all participating users (e.g., for each game). Thus, the prediction market for FIG. 2A builds a Normal distribution expressing crowd wisdom as to likely game outcome for each event, e.g., predicted sales of each product for each month. These hypothetical events may be broken down or organized differently, for example, by month, quarter, region or otherwise. Each event may be something opened to wagering to a pool of users, in a manner described above, such that each user can express a forecast as to outcome, with user inputs weighted in a manner so as to express conviction of the user's forecast. As seen in FIG. 2A, the prediction market may be designed to as to permit users to make wagers for multiple products (e.g., any of Products 1-J), at multiple levels (e.g., sales of products versus bundled "systems," e.g., "Systems 1-N"), and may also be organized so that similar wagers can be made by country and region--these various features are represented by boxes 205, 207, 209, 211, 213, 215, 217 and 219 in FIG. 2A (boxes 215, 217 and 219 are shown in phantom lines in FIG. 2A to illustrate that any dimension is optional, depending on prediction market design). As indicated, such events are modeled as cumulative probability distributions based on aggregated, weighted forecasts of multiple users and can be organized according to any desired scheme (e.g., by country, region, month, quarter, year, per boxes 221, 223, 225 and 227, col. 11, lines 25-67, Fig. 2A-2C).; 

generating, by the at least one processor, a hierarchical map object representing a hierarchical scheme of sub-populations of the entities within the population of the entities (col. 2, line 12-25, FIG. 2A is a diagram used to explain hierarchy in a multi-dimensional prediction market in the context of corporate financial forecasting. In particular, a prediction market hierarchy 201 is seen to include multiple types of products ("games" and "systems") which themselves can each consist of multiple different products within these types (as represented by numerals 205, 207, 209 and 211, respectively). FIG. 2A illustrates that each of these things can be further broken down into other dependencies (e.g., sales and cost for a particular month or quarter, present or past) and, if desired (and as indicated by phantom lines) organized by any desired alternative grouping, for example, country (US or Mexico), region (North America), Month, Quarter, Year, and so forth. Col. 9, lines 16-54, In connection with the example of FIG. 1A, it should be assumed that each user's input is converted into a Normal distribution, that is, one having a mean where deviation above and below the mean is equally likely. More complex distributions may also be used, but Normal distributions if appropriate to the event being modeled provide an advantage of relatively clean mathematical formulas, e.g., Normal distributions are symmetric. Thus, a plurality of wagers are collected for each game, each wager expressing an individual user's beliefs as to likely outcome and strength of conviction. These wagers in at least one embodiment are each converted to the common probability distribution type. A cumulative probability model is then constructed by aggregating together the forecasts of all participating users (e.g., for each game). Thus, the prediction market for FIG. 2A builds a Normal distribution expressing crowd wisdom as to likely game outcome for each event, e.g., predicted sales of each product for each month. These hypothetical events may be broken down or organized differently, for example, by month, quarter, region or otherwise. Each event may be something opened to wagering to a pool of users, in a manner described above, such that each user can express a forecast as to outcome, with user inputs weighted in a manner so as to express conviction of the user's forecast. As seen in FIG. 2A, the prediction market may be designed to as to permit users to make wagers for multiple products (e.g., any of Products 1-J), at multiple levels (e.g., sales of products versus bundled "systems," e.g., "Systems 1-N"), and may also be organized so that similar wagers can be made by country and region--these various features are represented by boxes 205, 207, 209, 211, 213, 215, 217 and 219 in FIG. 2A (boxes 215, 217 and 219 are shown in phantom lines in FIG. 2A to illustrate that any dimension is optional, depending on prediction market design). As indicated, such events are modeled as cumulative probability distributions based on aggregated, weighted forecasts of multiple users and can be organized according to any desired scheme (e.g., by country, region, month, quarter, year, per boxes 221, 223, 225 and 227, col. 8, line 54 – col. 9, line 15, col. 11, lines 25-67, Fig. 2A-2C);

identifying, by the at least one processor, at least one sub-population of the plurality of sub- populations within which a selected sub-population is included based on the hierarchical map object (col. 2, line 12-25, FIG. 2A is a diagram used to explain hierarchy in a multi-dimensional prediction market in the context of corporate financial forecasting. In particular, a prediction market hierarchy 201 is seen to include multiple types of products ("games" and "systems") which themselves can each consist of multiple different products within these types (as represented by numerals 205, 207, 209 and 211, respectively). FIG. 2A illustrates that each of these things can be further broken down into other dependencies (e.g., sales and cost for a particular month or quarter, present or past) and, if desired (and as indicated by phantom lines) organized by any desired alternative grouping, for example, country (US or Mexico), region (North America), Month, Quarter, Year, and so forth. Col. 9, lines 16-54, In connection with the example of FIG. 1A, it should be assumed that each user's input is converted into a Normal distribution, that is, one having a mean where deviation above and below the mean is equally likely. More complex distributions may also be used, but Normal distributions if appropriate to the event being modeled provide an advantage of relatively clean mathematical formulas, e.g., Normal distributions are symmetric. Thus, a plurality of wagers are collected for each game, each wager expressing an individual user's beliefs as to likely outcome and strength of conviction. These wagers in at least one embodiment are each converted to the common probability distribution type. A cumulative probability model is then constructed by aggregating together the forecasts of all participating users (e.g., for each game). Thus, the prediction market for FIG. 2A builds a Normal distribution expressing crowd wisdom as to likely game outcome for each event, e.g., predicted sales of each product for each month. These hypothetical events may be broken down or organized differently, for example, by month, quarter, region or otherwise. Each event may be something opened to wagering to a pool of users, in a manner described above, such that each user can express a forecast as to outcome, with user inputs weighted in a manner so as to express conviction of the user's forecast. As seen in FIG. 2A, the prediction market may be designed to as to permit users to make wagers for multiple products (e.g., any of Products 1-J), at multiple levels (e.g., sales of products versus bundled "systems," e.g., "Systems 1-N"), and may also be organized so that similar wagers can be made by country and region--these various features are represented by boxes 205, 207, 209, 211, 213, 215, 217 and 219 in FIG. 2A (boxes 215, 217 and 219 are shown in phantom lines in FIG. 2A to illustrate that any dimension is optional, depending on prediction market design). As indicated, such events are modeled as cumulative probability distributions based on aggregated, weighted forecasts of multiple users and can be organized according to any desired scheme (e.g., by country, region, month, quarter, year, per boxes 221, 223, 225 and 227, col. 8, line 54 – col. 9, line 15, col. 11, lines 25-67, Fig. 2A-2C);

determining, by the at least one processor, a combination of a plurality of normal distributions approximating an index distribution for the at least one sub-population of the entities based on the series of activity-related quantity indices through time (col. 6, line 35- col. 7, line 10, The relational database 103 generally includes a number of individual databases, including a number of fields or cells 105 that are related together by mathematical or other processing dependencies. The cells that define these dependencies can be based on a spreadsheet tool, for example, Microsoft's "Excel" or "Access" programs, or more complex products such as those available from Oracle or other providers. Generally speaking, these tools will be used to create a first database that will serve as a log of user predictions ("bet log") and a second database that will cache a cumulative probability distribution for each event being modeled, each cumulative probability distribution mathematically compiled from related user predictions. In one particular implementation described below, the bet log is indexed by time stamp and represents all wagers entered for a particular database, even for events that have already transpired (i.e., where the outcome is already passed); the individual predictions may also be indexed by user. Indexing wagers in these ways permits easy periodic calculation of (a) a new probability model for any specific event (i.e., by simply polling the bet log to retrieve all prior wagers for the common event or "location"), and (b) a per-user history, which can be used to analyze user activity and determine which users tend to be more accurate than others. [The cumulative probability distribution for each event being modeled is stored as a "location" (i.e., in a record or field) in the second database.] A number of other individual spreadsheets or databases may also be created as part of the relational database, including a user profile database 107 (i.e., with each record providing information for a use), a security or group permissions database 109 (and delegations for adding new users, generally indicated by phantom lines in FIG. 1) and potentially other databases. In one embodiment, each location can be structured merely as a cache for mathematical calculations based on aggregated user predictions; for example, if each location is used to store a Normal distribution, then each cache can be indexed to a location "code" and formatted to include a weight, a mean (representing the mean of all user predictions), and a sigma-based value. Caching values in this manner permits what is effectively advance creation of a ready display of accumulated probability distributions without the need to recompute a probability model of an event each time someone with appropriate permissions wishes to view the probability model for event outcome. Col. 10, line 35- col. 11, line 11, col. 27, lines 50-64, Col. 7, lines 10-41, Col. 22, lines 16-40, Fig. 2A-2C, 8);

inferred index distribution for a particular sub-population within the population based on the combination (col. 2, lines 25-46, FIG. 2B provides a diagram that illustrates several ways in which a prediction market software can collect data with more robust expressions of possible outcome and associated confidence levels. In particular, the object of any particular "wager" on an outcome can be expressed as a point bet (e.g., "I bet team X will win the Stanley Cup"), or a confidence range (e.g., "I bet the total points for the NCAA mens' basketball tournament final game will be between 150 and 162"), or a distribution (e.g., "I believe the correct distribution for total points of the NCAA mens' bastketball tournament final game will be a Normal distribution having a mean of 157 and a standard deviation of 4"). These different types of expressions are represented by numerals 243, 245 and 247 in FIG. 2B; as indicated by corresponding graphics boxes 251, 255 and 259, a meaningful display may be provided to the user seeking to place a wager that shows exactly how a proposed wager might overlap with the "aggregate prediction" of other users (i.e., to show how the proposed wager compares to "crowd wisdom" and to provide associated odds or pricing that can be employed by the user to assess what the user stands to gain by winning the bet). col. 7, line 40- col. 8, line 20, Notably, "security" and "group" "permissions" are interchangeably used herein simply refer to providing variable capabilities based on a set of criteria, and need not be based on administrator-specified limitations. For example, group membership may be inferred from social groups, meta data inferred from each user as appropriate, or potentially from other factors. In addition, "security" and "permissions" as used herein are not limited to restrictions in terms of a user's access or functionality and, for example, may encompass inclusive rather than exclusive capabilities (e.g., a prediction market system may suggest a predetermined set of widgets for a user based on express or inferred data, while providing the user a mechanism to also select other functions). As indicated by two phantom-line boxes 121 and 123, the calculation engine may be driven by (a) mathematical relationships associated with specific events (i.e., providing a tie between events and specific locations), and roll-up and roll-down subroutines may be called if prediction market design calls for these functions. Policies may also be employed, as indicated by box 125, to control access to viewing, printing, reporting and other functions. col. 9, line 15-col. 11, line 25, The right-hand side of FIG. 2B also illustrates examples of corresponding graphical displays, 251, 255 and 259. One aspect of the present technology that provides for more robust user choice of forecast is an interactive, graphical display that provides the user with a charted probability distribution (cumulative to-date) overlaid by a user selected point, range, or other function. For example, for a graphical display 251 corresponding to a point bet, a probability distribution is presented to the user overlaid by an indication of where the user-selected point falls relative to the distribution (i.e., relative to the aggregated crowd forecast). As part of the display, the prediction tool described earlier in connection with FIG. 1 may provide expected return with pricing (odds) calculated relative to the probability distribution. That is to say, FIG. 2B indicates a price point of $1 M which is the user-selected bet point--the prediction tool prices this user-selection relative to the cumulative probability distribution such that, should the user change the user's proposed wager to a more mainstream forecast (e.g., consistent with the mean depicted in graphical display 251), the return is interactively changed to be less for a correct guess than if the user picked a point deemed relatively unlikely based on the cumulative distribution. Pricing a bet in this manner is relatively straightforward, i.e., there are straightforward, known mathematical formulas the permit computation of probability of a correct user prediction based upon the cumulative probability distribution, and return can simply be priced as the inverse of this probability, i.e., 1/p times the amount of the user's wager. To provide a second example, graphical display 265 shows a Normal distribution with a portion of the distribution curve shaded representing a range based on a user-selected high point x and a user-selected low point y. Here too, there exist straightforward formulas in statistics for computing the probability that the user is correct, i.e., the probability the user is correct is simply the ratio of the shaded area in graphical display 255 relative to the overall area under the distribution curve and, again, user payoff may be computed based on a straightforward pricing model (such as 1/p times the amount of the user's wager). The third graphical display 259 is seen to overlie two probability distributions, one representing the prediction market event in question, and one representing a user selected betting weight within their selected range. For example, applying the previous sports-based example once again, a user might wish to bet $500 that Team 1 will beat Team 2 by 10 points, but also wishes to hedge his or her bet to cover a broader range with less emphasis, e.g., the user may wish to be $250 that Team 1 will beat Team 2 by 9 or 11 points, and $100 that Team 1 will beat Team 2 by 8 or 12 points. Such a betting model may be effectuated by permitting the user to select a probability distribution and associated parameters (e.g., such as mean and a sigma-based value, in the case of a Normal distribution) and the return in this event is represented by a product-based mathematical formula. Again, while a Normal distribution is used in several embodiments below, nearly any type of distribution may be implemented using the teachings provided by this disclosure. col. 12, line 57 – col. 13, line 8, col. 24, lines 16-43, col. 25, line 40-col. 26, line 45);

determining, by the at least one processor, at least one inferred statistical value based on the inferred index distribution (col. 2, lines 25-46, FIG. 2B provides a diagram that illustrates several ways in which a prediction market software can collect data with more robust expressions of possible outcome and associated confidence levels. In particular, the object of any particular "wager" on an outcome can be expressed as a point bet (e.g., "I bet team X will win the Stanley Cup"), or a confidence range (e.g., "I bet the total points for the NCAA mens' basketball tournament final game will be between 150 and 162"), or a distribution (e.g., "I believe the correct distribution for total points of the NCAA mens' bastketball tournament final game will be a Normal distribution having a mean of 157 and a standard deviation of 4"). These different types of expressions are represented by numerals 243, 245 and 247 in FIG. 2B; as indicated by corresponding graphics boxes 251, 255 and 259, a meaningful display may be provided to the user seeking to place a wager that shows exactly how a proposed wager might overlap with the "aggregate prediction" of other users (i.e., to show how the proposed wager compares to "crowd wisdom" and to provide associated odds or pricing that can be employed by the user to assess what the user stands to gain by winning the bet). col. 7, line 40- col. 8, line 20, Notably, "security" and "group" "permissions" are interchangeably used herein simply refer to providing variable capabilities based on a set of criteria, and need not be based on administrator-specified limitations. For example, group membership may be inferred from social groups, meta data inferred from each user as appropriate, or potentially from other factors. In addition, "security" and "permissions" as used herein are not limited to restrictions in terms of a user's access or functionality and, for example, may encompass inclusive rather than exclusive capabilities (e.g., a prediction market system may suggest a predetermined set of widgets for a user based on express or inferred data, while providing the user a mechanism to also select other functions). As indicated by two phantom-line boxes 121 and 123, the calculation engine may be driven by (a) mathematical relationships associated with specific events (i.e., providing a tie between events and specific locations), and roll-up and roll-down subroutines may be called if prediction market design calls for these functions. Policies may also be employed, as indicated by box 125, to control access to viewing, printing, reporting and other functions. col. 9, line 15-col. 11, line 25, The right-hand side of FIG. 2B also illustrates examples of corresponding graphical displays, 251, 255 and 259. One aspect of the present technology that provides for more robust user choice of forecast is an interactive, graphical display that provides the user with a charted probability distribution (cumulative to-date) overlaid by a user selected point, range, or other function. For example, for a graphical display 251 corresponding to a point bet, a probability distribution is presented to the user overlaid by an indication of where the user-selected point falls relative to the distribution (i.e., relative to the aggregated crowd forecast). As part of the display, the prediction tool described earlier in connection with FIG. 1 may provide expected return with pricing (odds) calculated relative to the probability distribution. That is to say, FIG. 2B indicates a price point of $1 M which is the user-selected bet point--the prediction tool prices this user-selection relative to the cumulative probability distribution such that, should the user change the user's proposed wager to a more mainstream forecast (e.g., consistent with the mean depicted in graphical display 251), the return is interactively changed to be less for a correct guess than if the user picked a point deemed relatively unlikely based on the cumulative distribution. Pricing a bet in this manner is relatively straightforward, i.e., there are straightforward, known mathematical formulas the permit computation of probability of a correct user prediction based upon the cumulative probability distribution, and return can simply be priced as the inverse of this probability, i.e., 1/p times the amount of the user's wager. To provide a second example, graphical display 265 shows a Normal distribution with a portion of the distribution curve shaded representing a range based on a user-selected high point x and a user-selected low point y. Here too, there exist straightforward formulas in statistics for computing the probability that the user is correct, i.e., the probability the user is correct is simply the ratio of the shaded area in graphical display 255 relative to the overall area under the distribution curve and, again, user payoff may be computed based on a straightforward pricing model (such as 1/p times the amount of the user's wager). The third graphical display 259 is seen to overlie two probability distributions, one representing the prediction market event in question, and one representing a user selected betting weight within their selected range. For example, applying the previous sports-based example once again, a user might wish to bet $500 that Team 1 will beat Team 2 by 10 points, but also wishes to hedge his or her bet to cover a broader range with less emphasis, e.g., the user may wish to be $250 that Team 1 will beat Team 2 by 9 or 11 points, and $100 that Team 1 will beat Team 2 by 8 or 12 points. Such a betting model may be effectuated by permitting the user to select a probability distribution and associated parameters (e.g., such as mean and a sigma-based value, in the case of a Normal distribution) and the return in this event is represented by a product-based mathematical formula. Again, while a Normal distribution is used in several embodiments below, nearly any type of distribution may be implemented using the teachings provided by this disclosure. col. 12, line 57 – col. 13, line 8, col. 24, lines 16-43, col. 25, line 40-col. 26, line 45, Fig. 2A-2C, 8).

and filtering, by the at least one processor, the population of entities within the entity database based on the at least one inferred statistical value and a predetermined statistical value threshold (col. 6, line 35 – col. 7, line 10, The relational database 103 generally includes a number of individual databases, including a number of fields or cells 105 that are related together by mathematical or other processing dependencies. The cells that define these dependencies can be based on a spreadsheet tool, for example, Microsoft's "Excel" or "Access" programs, or more complex products such as those available from Oracle or other providers. Generally speaking, these tools will be used to create a first database that will serve as a log of user predictions ("bet log") and a second database that will cache a cumulative probability distribution for each event being modeled, each cumulative probability distribution mathematically compiled from related user predictions. In one particular implementation described below, the bet log is indexed by time stamp and represents all wagers entered for a particular database, even for events that have already transpired (i.e., where the outcome is already passed); the individual predictions may also be indexed by user. Indexing wagers in these ways permits easy periodic calculation of (a) a new probability model for any specific event (i.e., by simply polling the bet log to retrieve all prior wagers for the common event or "location"), and (b) a per-user history, which can be used to analyze user activity and determine which users tend to be more accurate than others. [The cumulative probability distribution for each event being modeled is stored as a "location" (i.e., in a record or field) in the second database.] A number of other individual spreadsheets or databases may also be created as part of the relational database, including a user profile database 107 (i.e., with each record providing information for a use), a security or group permissions database 109 (and delegations for adding new users, generally indicated by phantom lines in FIG. 1) and potentially other databases. In one embodiment, each location can be structured merely as a cache for mathematical calculations based on aggregated user predictions; for example, if each location is used to store a Normal distribution, then each cache can be indexed to a location "code" and formatted to include a weight, a mean (representing the mean of all user predictions), and a sigma-based value. Caching values in this manner permits what is effectively advance creation of a ready display of accumulated probability distributions without the need to recompute a probability model of an event each time someone with appropriate permissions wishes to view the probability model for event outcome. Col. 7, lines 10-40, The administrator tool 111 represents a set of utilities that can be used to setup a prediction market, grant permissions to others, change market parameters, and exercise general operating system administrator control over the entire database, related files and associated software. Generally speaking, an administrator will use these tools to (a) initially define the prediction market relational database, (b) establish mathematical and other relationships between specific fields of the various databases, and (c) establish permissions for wagering (prediction), viewing, reporting, printing and other functions. As part of the initial definition, the administrator may seed each prediction market so as to establish a baseline for an initial bet. For example, it was mentioned earlier that one embodiment of this disclosure converts user inputs to Normal distributions and then aggregates multiple Normal distributions to form a cumulative probability distribution (used to provide a "crowd-based" prediction for the event). In such an embodiment, the administrator might prior to the first wager provide an initial Normal distribution and weight the distribution to provide elasticity to support the first wager that will be received--if for example the prediction market is used to forecast "this quarter's profits", the administrator might set an initial weight of $5000 (representing $5000 in initial bets), an initial mean of $10M, and a standard deviation of $3M. The administrator should typically have an understanding of the value of a typical wager (e.g., $500 in play credits) and a somewhat accurate baseline for expected profits (e.g., last year's actual profits) for the market to offer the correct elasticity given the number and nature of wagers that will be provided, expertise that will be gained with experience. Col. 12, lines 1-34, col. 14, line 40- col. 15, line 30, col. 17, lines 2-37). 

Fine does not specifically teach but is taught by Hunt

wherein at least one normal distribution of the plurality of normal distributions is a respective sub-distribution of the index distribution centered around a respective mean quantity value of a respective sub-population (¶ 461, The distribution of ε may have any one of a variety of forms, for example, normally distributed around zero, uniformly distributed with mean zero, and so forth. A multiplicative model may be used to make negative sales impossible; however, additive formulations (with truncation) are also possible. Both the original and the dithered/perturbed data may be maintained. ¶ 820, Traffic measure details may include average weekly buyer traffic, traffic fair share index, annual buyer traffic, traffic opportunity dollars, and the like. Traffic measures may be created by combining panel (consumer) and store (census) data. 1) Annual buyer traffic may be the number of annual category or type trips that were made within the geography. This may be an indicator of overall size of category and importance of opportunity. 2) Average weekly buyer traffic/store may be the average number of category or type trips made per week within the average store of the category. This may be used to benchmark category traffic across chains. 3) Traffic fair share index may be the average weekly traffic per store for the selected chain divided by the average weekly traffic per store for the comparison geography (usually the CRMA). This may be used to benchmark opportunities across chains for a single category or designate the opportunities across categories within a chain. 4) Traffic opportunity dollars may be the difference between the potential traffic (trips based on fair share) in the category and the actual trips generated times the value of each trip. ¶ 1368, 240, 411, 454, 680-683); 

eliminating, by the at least one processor, simulations by using a Bayesian model to approximate an inferred index distribution for a particular sub-population within the population based on the combination of the plurality of normal distributions (¶ 141, In embodiments, a data loading facility 108 may be used to extract data from available data sources and load them to or within the analytic platform 100 for further storage, manipulation, structuring, fusion, analysis, retrieval, querying and other uses. The data loading facility 108 may have the a plurality of responsibilities that may include eliminating data for non-releasable items, providing correct venue group flags for a venue group, feeding a core information matrix 600 with relevant information (such as and without limitation statistical metrics), or the like. In an embodiment, the data loading facility 108 eliminate non- related items. ¶ 203-205, In embodiments of the methods and systems disclosed herein, a platform 100 is provided for finding and exploiting growth opportunities on demand. The methods and system may include methods and systems for users to find, drive and exploit growth opportunities through integrated market and consumer intelligence and breakthrough insights, delivered continuously on-demand, with ease of use. Embodiments include facilities for data simplification; for example, one integrated database may be used for all market and consumer information, eliminating the hundreds of databases a large organization may use now. Embodiments may allow users to integrate across POS, panel, audit, shipments, and other data sources, at the most granular store/SKU level, enabling market and brand views on demand from global to store level, while simultaneously allowing global views of the marketplace as a whole. ¶ 350, The staging table 164 may comprise an intermediate table of data that is drawn from a source table. The staging table 164 may comprise data that is transformed, aggregated, or otherwise processed as compared to its representation in the source table. For example and without limitation, the staging table 164 may contain data from which historical information has been removed, data from multiple sources has been combined or aggregated, and so on. From the staging table 164 a report table or other data may be drawn. In embodiments, the staging table 164 may comprise a hierarchical representation of data that is formed by the MDMH 150 in accordance with a dimension table 172 and/or a hierarchy formation 174. In embodiments, the staging tables 164 may be used as part of the synchronization 170, allowing the ability to adjust the data prior to dimension tables 172. In embodiments, the synchronization facility 170 may be used to synchronize data between the primary and secondary dimension tables 172. ¶ 919, In embodiments, the system may utilize Bayesian shrinkage to take advantage of information at different levels of detail to improve the models reliability. Rather than modeling each market individually, the system Bayesian model looks at all stores and outlets at the same time, allowing the model to realize the benefits of all available information. The essence of Bayesian shrinkage is that it may adjust or "shrink" the sales response estimates as appropriate using the information from other chains or markets to keep all estimates within a reasonable and consistent range. In this way, the model produces reliable marketing response estimates across any aggregate of stores. This way the system can provide tactical insights for each marketing element at the level at which that element is planned and executed. The Bayesian shrinkage model may use a non-linear multiplicative model formation to capture the true effect of each marketing mix element leveraging its own best known functional form in a multiplicative model to capture the interaction of each element, making the formulation a more accurate representation of the real world. ¶ 411, 454, 1098); 

and filtering, by the at least one processor, the population of entities within the entity database based on the at least one inferred statistical value and a predetermined statistical value threshold (¶ 215, In an embodiment, the content and solution platform 188 may enable extensible product attribute analysis. Product attributes may enable analysis of consumer behavior and competitive performance. The content and solution platform 188 may enable an expanded set of standard attributes, across categories, for interactive data filtering, and selection. Attributes may also be used to generate flexible hierarchies. The content and solution platform 188 may also enable support for adding client specific and custom attributes to support specific analysis type or for specific projects with significantly reduced time delay and complexity to incorporate such new attribute data into the analytic platform. The content and solution platform 188 also enables multiple ways to use attribute information for data ad- hoc reporting and analysis, such as dynamic multi-column filter and sort, attributes as measures, use attributes to generate product hierarchies, attributes as dimensions for cross-tab reporting, and the like. Thus, the content and solution platform 188 may overcome the problems faced by traditional systems being limited in the number and flexibility of adding new attributes and the use of such attributes for effective analysis. ¶ 218, In an embodiment, the content and solution platform 188 possesses features that enable data access and reporting. Content platform features may include on-demand and scheduled reports, automated scheduled report delivery, multi-page and multi-pane reports for guided analysis, interactive drill down/up, swap, and pivot, dynamic filter/sort/rank and attribute filtering, conditional formatting and highlighting, on-the-fly custom hierarchies and aggregates, calculated measures and members, built-in chart types, interactive drillable charts in 100% thin client UI, data export to spreadsheet and presentation software or files with single click refresh capability, integrated alerts with optional email delivery, folders for organizing links and documents, multi-user collaboration and report sharing, printing and export to HTML, PDF, spreadsheet files, and presentation files with configurable print templates, dashboards with summary views and graphical dial indicators, publication and subscription of reports and dashboards, and the like. ¶ 248, In embodiments, a filter dimension may be used to restrict end user access to measure results when a minimum buyer or shopper count has not been achieved. This may help to ensure that small sample sizes are not used. Filtering data may be permissible and not mandatory. Filtering data may be made so as to not permit override by an end user. Filtering data may be invisible to an end user. ¶ 421, The new product predictor may support a new product innovation process, including a set of pre-built analyses and benchmarks, such as product portfolio analysis, product trend analysis, product planning, teim alignment, performance benchmarks, competitive benchmarking, market and retailer benchmarking, integrated comsumer analysis, or the like. Product Portfolio Analysis may provide review of the strength of a client's current product portfolio and compare products based on launch date and type of innovation to assess products versus those of competitors. Product Trend Analysis may identify emerging product opportunities based on new product attributes and characteristics, compare trends in adjacent categories to spot department and aisle issues, perform flexible cross-tab analysis and filtering on any number of attributes, or the like. Product planning may establish product volume and launch plans, compare planned and actual performance, track variances by product and by retailer, estimate likely current quarter performance on a time period basis, such as week-by- week, or the like. ¶ 1103, In embodiments, a competitive fusion step POS data are statistically compared against the all-outlet consumer network panel (Panel) data in order to identify, quantify, and correct for any non-channel-, non-outlet-specific errors (or biases) in the Panel data. Identification and quantification of a "private label" bias in the panel data may be evident across products and channels. After being tested for statistical significance, this bias can be corrected for, and, thus, removed in volumetric reporting. This can be repeated for other product attributes, as available. This may be repeated at the Mass-x level to quantify any mass-channel-specific (but non-outlet-specific) errors. A key element of this competitive fusion step is the methodology developed to identify and process unusual observations ("outliers"). This may be done prior to the competitive fusion process (input-filtering) and/or after the competitive fusion process (output-filtering). The net result of these competitive fusion steps may be better volumetric alignment between bias -corrected panel and POS data. ¶ 355, 717, 1351-1353).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Fine to include/perform Bayesian modeling, as taught/suggested by Hunt. This known technique is applicable to the system of Fine as they both share characteristics and capabilities, namely, they are directed to predictive data modeling. One of ordinary skill in the art would have recognized that applying the known technique of Hunt would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hunt to the teachings of Fine would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such indices and Bayesian features into similar systems. Further, applying indices and Bayesian features would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the fitting of realistic models to complex data sets with measurement error, censored or missing observations, multilevel or serial correlation structures, and multiple endpoints.

Regarding claims 4, 13, the combination of Fine and Hunt teach the features of claim 1. 

Fine also teaches wherein the plurality of normal distributions comprises five normal distributions (col. 7, lines 10-40, The administrator tool 111 represents a set of utilities that can be used to setup a prediction market, grant permissions to others, change market parameters, and exercise general operating system administrator control over the entire database, related files and associated software. Generally speaking, an administrator will use these tools to (a) initially define the prediction market relational database, (b) establish mathematical and other relationships between specific fields of the various databases, and (c) establish permissions for wagering (prediction), viewing, reporting, printing and other functions. As part of the initial definition, the administrator may seed each prediction market so as to establish a baseline for an initial bet. For example, it was mentioned earlier that one embodiment of this disclosure converts user inputs to Normal distributions and then aggregates multiple Normal distributions to form a cumulative probability distribution (used to provide a "crowd-based" prediction for the event). In such an embodiment, the administrator might prior to the first wager provide an initial Normal distribution and weight the distribution to provide elasticity to support the first wager that will be received--if for example the prediction market is used to forecast "this quarter's profits", the administrator might set an initial weight of $5000 (representing $5000 in initial bets), an initial mean of $10M, and a standard deviation of $3M. The administrator should typically have an understanding of the value of a typical wager (e.g., $500 in play credits) and a somewhat accurate baseline for expected profits (e.g., last year's actual profits) for the market to offer the correct elasticity given the number and nature of wagers that will be provided, expertise that will be gained with experience. Col. 9, lines 15-55, In connection with the example of FIG. 1A, it should be assumed that each user's input is converted into a Normal distribution, that is, one having a mean where deviation above and below the mean is equally likely. More complex distributions may also be used, but Normal distributions if appropriate to the event being modeled provide an advantage of relatively clean mathematical formulas, e.g., Normal distributions are symmetric. Thus, a plurality of wagers are collected for each game, each wager expressing an individual user's beliefs as to likely outcome and strength of conviction. These wagers in at least one embodiment are each converted to the common probability distribution type. A cumulative probability model is then constructed by aggregating together the forecasts of all participating users (e.g., for each game). Thus, the prediction market for FIG. 2A builds a Normal distribution expressing crowd wisdom as to likely game outcome for each event, e.g., predicted sales of each product for each month. These hypothetical events may be broken down or organized differently, for example, by month, quarter, region or otherwise. Each event may be something opened to wagering to a pool of users, in a manner described above, such that each user can express a forecast as to outcome, with user inputs weighted in a manner so as to express conviction of the user's forecast. As seen in FIG. 2A, the prediction market may be designed to as to permit users to make wagers for multiple products (e.g., any of Products 1-J), at multiple levels (e.g., sales of products versus bundled "systems," e.g., "Systems 1-N"), and may also be organized so that similar wagers can be made by country and region--these various features are represented by boxes 205, 207, 209, 211, 213, 215, 217 and 219 in FIG. 2A (boxes 215, 217 and 219 are shown in phantom lines in FIG. 2A to illustrate that any dimension is optional, depending on prediction market design). As indicated, such events are modeled as cumulative probability distributions based on aggregated, weighted forecasts of multiple users and can be organized according to any desired scheme (e.g., by country, region, month, quarter, year, per boxes 221, 223, 225 and 227). Col. 25, line 40 – col. 26, line 45, Fig. 2A-2B, 8). 

Regarding claims 5 and 14, the combination of Fine and Hunt teach the features of claim 1.

Fine also teaches generating, by the at least one processor, a first normal distribution around a first fixed position in the series of activity-related quantity indices; and generating, by the at least one processor, at least four additional normal distributions according to expectation-maximization of a mean value of each additional normal distribution of the at least four additional normal distributions (col. 9, line 65 – col. 10, line 35, FIG. 2B provides several examples of ways in which different forecasts may be expressed via user inputs in the various embodiments discussed in this disclosure, and it also provides examples of graphical, interactive displays that may be provided to enable users to make meaningful wagers that reflect their beliefs. Generally referenced by numeral 241, three different forecast models are represented. A first forecast model is a point bet, represented by box 243; as indicated earlier, a fixed model is difficult to use to generate probability distributions, because it is difficult to capture user beliefs away from the predefined point represented by the fixed point, or to understand elasticity of beliefs as information (or other events) change. However, by permitting a user to select the user's own betting point, far more robust data can be collected. A second forecast model (used in most of the specific examples represented below) is a confidence range, represented by box 245. Generally speaking, such a range will represent a user belief that event outcome will lie between two values (e.g., in some embodiments presented herein, the user can typically select each of a user-chosen high value and a user-chosen low value). For example, a user seeking to bet on a sporting event featuring Team 1 might predict that Team 1 will defeat Team 2 by 2-3 touchdowns or tries (or 7-14 points), for example. A range may also be represented as a Boolean function, e.g., a prediction that a team will not meet a spread of 10 points is equivalent to a range extending from plus ten points through negative numbers, i.e., a loss. Finally, a third forecast model is represented by a more complex distribution--a user can express a distribution (for example, a Normal distribution) in the form of a mean and sigma-based value (i.e., a distance from mean, variance, or other distance measure); taking the football or rugby examples just introduced, a user might wager that Team 1 will defeat Team 2 by an expected 10 points, but with a high measure of confidence that the final disparity in score will be 9-11 points, for example. Each of these forecasts are also represented by corresponding boxes 249, 253 and 257, which respectively provide examples of what a user input for each of a point bet, confidence range, or distribution, might look like. Col. 10, line 35 – col. 11, line 24, The right-hand side of FIG. 2B also illustrates examples of corresponding graphical displays, 251, 255 and 259. One aspect of the present technology that provides for more robust user choice of forecast is an interactive, graphical display that provides the user with a charted probability distribution (cumulative to-date) overlaid by a user selected point, range, or other function. For example, for a graphical display 251 corresponding to a point bet, a probability distribution is presented to the user overlaid by an indication of where the user-selected point falls relative to the distribution (i.e., relative to the aggregated crowd forecast). As part of the display, the prediction tool described earlier in connection with FIG. 1 may provide expected return with pricing (odds) calculated relative to the probability distribution. That is to say, FIG. 2B indicates a price point of $1 M which is the user-selected bet point--the prediction tool prices this user-selection relative to the cumulative probability distribution such that, should the user change the user's proposed wager to a more mainstream forecast (e.g., consistent with the mean depicted in graphical display 251), the return is interactively changed to be less for a correct guess than if the user picked a point deemed relatively unlikely based on the cumulative distribution. Pricing a bet in this manner is relatively straightforward, i.e., there are straightforward, known mathematical formulas the permit computation of probability of a correct user prediction based upon the cumulative probability distribution, and return can simply be priced as the inverse of this probability, i.e., 1/p times the amount of the user's wager. To provide a second example, graphical display 265 shows a Normal distribution with a portion of the distribution curve shaded representing a range based on a user-selected high point x and a user-selected low point y. Here too, there exist straightforward formulas in statistics for computing the probability that the user is correct, i.e., the probability the user is correct is simply the ratio of the shaded area in graphical display 255 relative to the overall area under the distribution curve and, again, user payoff may be computed based on a straightforward pricing model (such as 1/p times the amount of the user's wager). The third graphical display 259 is seen to overlie two probability distributions, one representing the prediction market event in question, and one representing a user selected betting weight within their selected range. For example, applying the previous sports-based example once again, a user might wish to bet $500 that Team 1 will beat Team 2 by 10 points, but also wishes to hedge his or her bet to cover a broader range with less emphasis, e.g., the user may wish to be $250 that Team 1 will beat Team 2 by 9 or 11 points, and $100 that Team 1 will beat Team 2 by 8 or 12 points. Such a betting model may be effectuated by permitting the user to select a probability distribution and associated parameters (e.g., such as mean and a sigma-based value, in the case of a Normal distribution) and the return in this event is represented by a product-based mathematical formula. Again, while a Normal distribution is used in several embodiments below, nearly any type of distribution may be implemented using the teachings provided by this disclosure. Col. 7, lines 10-41, Col. 22, lines 16-40). 

Regarding claims 6 and 15, the combination of Fine and Hunt teach the features of claim 1, Fine does not teach but Hunt discloses wherein the Bayesian model comprises a variational inference mean field approximation (¶ 919, In embodiments, the system may utilize Bayesian shrinkage to take advantage of information at different levels of detail to improve the models reliability. Rather than modeling each market individually, the system Bayesian model looks at all stores and outlets at the same time, allowing the model to realize the benefits of all available information. The essence of Bayesian shrinkage is that it may adjust or "shrink" the sales response estimates as appropriate using the information from other chains or markets to keep all estimates within a reasonable and consistent range. In this way, the model produces reliable marketing response estimates across any aggregate of stores. This way the system can provide tactical insights for each marketing element at the level at which that element is planned and executed. The Bayesian shrinkage model may use a non-linear multiplicative model formation to capture the true effect of each marketing mix element leveraging its own best known functional form in a multiplicative model to capture the interaction of each element, making the formulation a more accurate representation of the real world. ¶ 1113, In embodiments, in the event that a data source provides a household-level match, its estimate may be blended directly with the initial estimate, using for example, an inverse-variance-weighted approach. Should a household-level match not be available, the initial and new estimates may be competitively fused along an aggregate of the consumer/household, venue, product, or time dimension with the subsequent disaggregation of the results via imputation along household attributes and clusters, where complementary fusion may be used to fill in "voids" in the data framework. This fusion approach is iterated across data sources at the appropriate levels of aggregation, in effect creating increasingly accurate estimates at the household level. Household-level results may be aggregated and competed against measures that are available only at aggregate levels, e.g., store point-of-sale data. Examples of data sources that may be fused in this way include loyalty data from one or more retailers, custom research data, attitude and usage data, and permission-based marketing data. ¶ 532, In a similar manner, the data fusion facility 178 may receive fact data source 102 dataset in data fusion facility 178, wherein the fact data source is a retail channel dataset with limited data coverage 5704. Each of the datasets received in the data fusion facility 178 may be associated with a standard population database 5708. Data from the datasets received in the data fusion facility 178 may be fused into a new panel dataset based on an association between the standard population database and each of the datasets received in the data fusion facility 178, at logical step 5710. A plurality of overlapping segments may be identified to use for comparing the new panel dataset and the retail channel dataset 5712. A statistical inference may be made using the new panel dataset to infer a missing datum in the retail channel dataset 5714. ¶ 1444, 411, 408, 385, 175, 136). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Fine to include/perform Bayesian modeling, as taught/suggested by Hunt. This known technique is applicable to the system of Fine as they both share characteristics and capabilities, namely, they are directed to predictive data modeling. One of ordinary skill in the art would have recognized that applying the known technique of Hunt would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hunt to the teachings of Fine would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such Bayesian features into similar systems. Further, applying Bayesian features would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the fitting of realistic models to complex data sets with measurement error, censored or missing observations, multilevel or serial correlation structures, and multiple endpoints.

Regarding claims 7 and 16, the combination of Fine and Hunt teach the features of claim 1,

Hunt also teaches wherein the series of activity-related quantity indices through time comprises a total consumer spend quantity at each merchant in the population for each predetermined time period (¶ 141, In embodiments, a data loading facility 108 may be used to extract data from available data sources and load them to or within the analytic platform 100 for further storage, manipulation, structuring, fusion, analysis, retrieval, querying and other uses. The data loading facility 108 may have the a plurality of responsibilities that may include eliminating data for non-releasable items, providing correct venue group flags for a venue group, feeding a core information matrix 600 with relevant information (such as and without limitation statistical metrics), or the like. In an embodiment, the data loading facility 108 eliminate non- related items. Available data sources may include a plurality of fact data sources 102 and a plurality of dimension data sources 104. Fact data sources 102 may include, for example, facts about sales volume, dollar sales, distribution, price, POS data, loyalty card transaction files, sales audit files, retailer sales data, and many other fact data sources 102 containing facts about the sales of the enterprise, as well as causal facts, such as facts about activities of the enterprise, in-store promotion audits, electronic pricing and/or promotion files, feature ad coding files, or others that tend to influence or cause changes in sales or other events, such as facts about in-store promotions, advertising, incentive programs, and the like. Other fact data sources may include custom shelf audit files, shipment data files, media data files, explanatory data (e.g., data regarding weather), attitudinal data, or usage data. Dimension data sources 104 may include information relating to any dimensions along which an enterprise wishes to collect data, such as dimensions relating to products sold (e.g. attribute data relating to the types of products that are sold, such as data about UPC codes, product hierarchies, categories, brands, sub-brands, SKUs and the like), venue data (e.g. store, chain, region, country, etc.), time data (e.g. day, week, quad-week, quarter, 12-week, etc.), geographic data (including breakdowns of stores by city, state, region, country or other geographic groupings), consumer or customer data (e.g. household, individual, demographics, household groupings, etc.), and other dimension data sources 104. While embodiments disclosed herein relate primarily to the collection of sales and marketing-related facts and the handling of dimensions related to the sales and marketing activities of an enterprise, it should be understood that the methods and systems disclosed herein may be applied to facts of other types and to the handling of dimensions of other types, such as facts and dimensions related to manufacturing activities, financial activities, information technology activities, media activities, supply chain management activities, accounting activities, political activities, contracting activities, and many others. ¶ 194, In embodiments, of the methods and systems disclosed herein, users may select clusters of attributes in order to produce specialized views, relevant to a wide range of business attributes. For example, users may group attributes of products, customers, venues, time periods or other data to create clusters of underlying data. For example, a cluster could relate to a product characteristic, such as related to a product claim or packaging information, such as amounts of carbohydrates, amounts of particular ingredients, claims of favorable health benefits, or the like. Thus, a user might see, for example, a time series of sales of products labeled "heart healthy" for a particular set of stores. A cluster might relate to a customer characteristic, such as a purpose of a shopping trip; for example, attributes might be used to generate clusters related to purchases for particular meals (a "breakfast" oriented trip, for example), clusters of purchases related to a particular trip (such as a major shopping trip, a trip for staples, or the like), or a wide range of other clusters. In embodiments, clusters may relate to venues, such as groups of geographies, groups of products sold in particular aisles or departments of stores, or the like. In embodiments, clusters may relate to products, such as groups of products of particular types, such as products by target gender, products by target age, products by physical characteristic, or the like. Clusters may, for example, relate to special packs of products, which may be tagged as being part of such packs. In embodiments clusters may include combinations of attributes, such as related to combinations of venue data, product data, customer data, time series data, geographic data, or the like. For example, a cluster may relate to products and to the time products were introduced, such as to show sales (or projected sales) of new products introduced in a given time period. Such a cluster may be used to track the success of innovation efforts by a manufacturer or retailer, such as compared to its own past efforts or as compared to efforts by other companies during similar time periods. ¶ 236, 238, 250, 406-410, 573, 631, 867, 869, 1092). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Fine to include/perform total consumer spend quantity, as taught/suggested by Hunt. This known technique is applicable to the system of Fine as they both share characteristics and capabilities, namely, they are directed to predictive data modeling. One of ordinary skill in the art would have recognized that applying the known technique of Hunt would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hunt to the teachings of Fine would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such total consumer spend quantity features into similar systems. Further, applying total consumer spend quantity would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a specified application of the data specifically within retail/business data analyzation. 

Regarding claims 8 and 17, the combination of Fine and Hunt teach the features of claim 7,

Hunt also teaches wherein each predetermined time period comprises a month (¶ 1092, In embodiments, a retail channel characteristic dataset may be associated with the fused consumer panel dataset in order to determine an association between a retail channel characteristic and a consumer activity, where the retail channel characteristic may be a retail channel currently used by a manufacturer, a retail channel currently used by a retailer, a retail channel not currently used by a manufacturer, a retail channel not currently used by a retailer, and the like. The measure for a retail channel may be a growth opportunity channel, presented by fiscal quarter, presented by year, presented by month, presented by week, segmented by a product attribute, segmented by a consumer attribute, segmented by a venue, segmented by a time, segmented by a vendor, segmented by a manufacturer, segmented by a retailer, segmented by store, wherein the measure for a retail channel is an estimate of a consumer activity within a retail channel, and the like. Consumer activity may be a planned product purchase, an unplanned product purchase, an unplanned product purchase is an in-store department choice, an unplanned product purchase is an in-store at-the-shelf choice, associated with a trip type, and the like. The model may be associated with an alert if a model estimate that fails to meet a statistical criterion. In addition, the encryption key may embody an association relating to temporal data, relating to a geography, relating to a venue, relating to a product, or the like.). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Fine to include/perform total consumer spend quantity comprising a month, as taught/suggested by Hunt. This known technique is applicable to the system of Fine as they both share characteristics and capabilities, namely, they are directed to predictive data modeling. One of ordinary skill in the art would have recognized that applying the known technique of Hunt would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hunt to the teachings of Fine would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such total consumer spend quantity features into similar systems. Further, applying total consumer spend quantity would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a specified period of time for the analysis of data.  

Regarding claims 9 and 18, the combination of Fine and Hunt teach the features of claim 1,

Hunt also teaches wherein the inferred mean quantity value comprises an inferred mean consumer spend quantity at each merchant in the particular sub-population in a predetermined time period (¶ 175, In embodiments, the fusion of multiple data types and sources may construct a super panel of U.S. household data through the use of multi-level data fusion logic operating within a data fusion facility 178, that may be associated with a data loading facility 108, a data mart 114, an analytic server 134, a MDMH 150, an interface 182, or some other facility. This super panel may be analyzed within the context of a generalized, or "universe," framework within which various data sources' measures of, for example, the timing of product purchases, may be aligned, compared, and merged using the methods and systems of the present invention described herein. In embodiments, such super panels or specialty panel datasets may be used in combination with psychographic/demographic segmentation schemas to impute household- level purchases across the universe of U.S. households. These estimates may then be fused with other data sources for further analysis. For example, a data source may provide a household-level match. Its estimate may then be blended directly with the initial estimate by using, for example, an inverse-variance-weighted approach. If a household-level match is not available, the initial and the new estimates may be competitively fused along an aggregate of the consumer/household, venue, product, time, or some other dimension, with the subsequent disaggregation of the results via imputation along household attributes/clusters. Complementary fusion may be used to fill in "voids" in the data framework. In embodiments, this fusion of datasets may be iterated across data sources at the appropriate levels of aggregation. This may have the effect of creating increasingly accurate estimates at the household level. Household-level results may then be aggregated and competed against measures that are available only at aggregate levels (e.g., store point-of-sale data.) Examples of data sources that may be fused in this way include loyalty data from one or more retailers, custom research data, attitude and usage data, permission-based marketing data, or some other consumer or commercial data. ¶ 454-456, In embodiments, selective availability may be used to obfuscate data. In this approach two data sets may be associated with each participating retailer, one public and one private. The public view may utilize the results of methods 2 and 3 described above. In this view, both participating and non-participating retailers' data may be bias-corrected and model-enhanced but have comparable accuracies. Due to the corrections and enhancements, the purchasing behavior estimates may be superior to the initial estimates; however, there may be no user-identifiable differentiation among the retailers' data quality. The private view may replace a participating retailer's estimated household-level purchases with the actual purchases available from its loyalty card data. This may afford the retailer (and other partners with whom the retailer might choose to collaborate) enhanced accuracy within its venue-household combinations in order to enable, for example, more granular levels of analysis. ¶ 869, A high-level overview of the data fusion logic used to provide household- level purchase and behavior estimates may be determined from considering an objective (e.g. over a specified period of time) of determining a composition of a household's product- venue activities. The process may begin by estimating a household's purchases by its similarity to one or more known household profiles. While these estimates may be relatively inaccurate at the household level, they may provide an unbiased (in aggregate) starting point. Next, if the household is a member of one or more loyalty card programs, then - for those retailers - the initial estimates may be competitively fused with the loyalty data to increase their accuracy (e.g. filling in the gaps). This competitive fusion may be via one of several methods. For example, a bias correction may take the form of a coverage-like adjustment. Alternatively, the bias correction may result from a choice model or other analytical formulation. ¶ 1092, 1112-1116). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Fine to include/perform total consumer spend quantity, as taught/suggested by Hunt. This known technique is applicable to the system of Fine as they both share characteristics and capabilities, namely, they are directed to predictive data modeling. One of ordinary skill in the art would have recognized that applying the known technique of Hunt would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hunt to the teachings of Fine would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such total consumer spend quantity features into similar systems. Further, applying total consumer spend quantity would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a specified application of the data specifically within retail/business data analyzation. 

Regarding claim 12, Fine discloses at least one processor configured to execute software instructions causing the at least one processor to perform (col. 8, lines 20-37, Fig. 1, 4);

receive, from an entity database, a numerical data history for a population of entities (Fig, 2A-2C, col. 6, line 35 – col. 7, line 10, Indexing wagers in these ways permits easy periodic calculation of (a) a new probability model for any specific event (i.e., by simply polling the bet log to retrieve all prior wagers for the common event or "location"), and (b) a per-user history, which can be used to analyze user activity and determine which users tend to be more accurate than others. [The cumulative probability distribution for each event being modeled is stored as a "location" (i.e., in a record or field) in the second database.] A number of other individual spreadsheets or databases may also be created as part of the relational database, including a user profile database 107 (i.e., with each record providing information for a use), a security or group permissions database 109 (and delegations for adding new users, generally indicated by phantom lines in FIG. 1) and potentially other databases. In one embodiment, each location can be structured merely as a cache for mathematical calculations based on aggregated user predictions; for example, if each location is used to store a Normal distribution, then each cache can be indexed to a location "code" and formatted to include a weight, a mean (representing the mean of all user predictions), and a sigma-based value. Caching values in this manner permits what is effectively advance creation of a ready display of accumulated probability distributions without the need to recompute a probability model of an event each time someone with appropriate permissions wishes to view the probability model for event outcome. Col. 2, lines 12-25, FIG. 2A is a diagram used to explain hierarchy in a multi-dimensional prediction market in the context of corporate financial forecasting. In particular, a prediction market hierarchy 201 is seen to include multiple types of products ("games" and "systems") which themselves can each consist of multiple different products within these types (as represented by numerals 205, 207, 209 and 211, respectively). FIG. 2A illustrates that each of these things can be further broken down into other dependencies (e.g., sales and cost for a particular month or quarter, present or past) and, if desired (and as indicated by phantom lines) organized by any desired alternative grouping, for example, country (US or Mexico), region (North America), Month, Quarter, Year, and so forth. Col. 3, lines 45-60); 

wherein the numerical data history comprises a series of activity-related quantity indices through time (col. 6, line 35- col. 7, line 10, The relational database 103 generally includes a number of individual databases, including a number of fields or cells 105 that are related together by mathematical or other processing dependencies. The cells that define these dependencies can be based on a spreadsheet tool, for example, Microsoft's "Excel" or "Access" programs, or more complex products such as those available from Oracle or other providers. Generally speaking, these tools will be used to create a first database that will serve as a log of user predictions ("bet log") and a second database that will cache a cumulative probability distribution for each event being modeled, each cumulative probability distribution mathematically compiled from related user predictions. In one particular implementation described below, the bet log is indexed by time stamp and represents all wagers entered for a particular database, even for events that have already transpired (i.e., where the outcome is already passed); the individual predictions may also be indexed by user. Indexing wagers in these ways permits easy periodic calculation of (a) a new probability model for any specific event (i.e., by simply polling the bet log to retrieve all prior wagers for the common event or "location"), and (b) a per-user history, which can be used to analyze user activity and determine which users tend to be more accurate than others. [The cumulative probability distribution for each event being modeled is stored as a "location" (i.e., in a record or field) in the second database.] A number of other individual spreadsheets or databases may also be created as part of the relational database, including a user profile database 107 (i.e., with each record providing information for a use), a security or group permissions database 109 (and delegations for adding new users, generally indicated by phantom lines in FIG. 1) and potentially other databases. In one embodiment, each location can be structured merely as a cache for mathematical calculations based on aggregated user predictions; for example, if each location is used to store a Normal distribution, then each cache can be indexed to a location "code" and formatted to include a weight, a mean (representing the mean of all user predictions), and a sigma-based value. Caching values in this manner permits what is effectively advance creation of a ready display of accumulated probability distributions without the need to recompute a probability model of an event each time someone with appropriate permissions wishes to view the probability model for event outcome. Col. 20, lines 20-50, Other fields, such as number of trades to-date (or within a specific time period), winnings to-date (or within a time period), avatar, nickname, email address, department, games participated in, and a listing of all wagers made may also be included; some or all of these entries may also be separated into a separate component of the relational database (e.g., all trades by user ID). Again, nearly any set of desired fields may be used if appropriate to the particular prediction market. Furthermore, if desired, user registration records and records of wagers made or widgets invoked may used for purposes of metadata collection (see numeral 305 from FIG. 3). Fig. 2A-2C); 

wherein the population of entities comprises a plurality of sub-populations of the entities (col. 2, line 12-25, FIG. 2A is a diagram used to explain hierarchy in a multi-dimensional prediction market in the context of corporate financial forecasting. In particular, a prediction market hierarchy 201 is seen to include multiple types of products ("games" and "systems") which themselves can each consist of multiple different products within these types (as represented by numerals 205, 207, 209 and 211, respectively). FIG. 2A illustrates that each of these things can be further broken down into other dependencies (e.g., sales and cost for a particular month or quarter, present or past) and, if desired (and as indicated by phantom lines) organized by any desired alternative grouping, for example, country (US or Mexico), region (North America), Month, Quarter, Year, and so forth. Col. 9, lines 16-54, 
In connection with the example of FIG. 1A, it should be assumed that each user's input is converted into a Normal distribution, that is, one having a mean where deviation above and below the mean is equally likely. More complex distributions may also be used, but Normal distributions if appropriate to the event being modeled provide an advantage of relatively clean mathematical formulas, e.g., Normal distributions are symmetric. Thus, a plurality of wagers are collected for each game, each wager expressing an individual user's beliefs as to likely outcome and strength of conviction. These wagers in at least one embodiment are each converted to the common probability distribution type. A cumulative probability model is then constructed by aggregating together the forecasts of all participating users (e.g., for each game). Thus, the prediction market for FIG. 2A builds a Normal distribution expressing crowd wisdom as to likely game outcome for each event, e.g., predicted sales of each product for each month. These hypothetical events may be broken down or organized differently, for example, by month, quarter, region or otherwise. Each event may be something opened to wagering to a pool of users, in a manner described above, such that each user can express a forecast as to outcome, with user inputs weighted in a manner so as to express conviction of the user's forecast. As seen in FIG. 2A, the prediction market may be designed to as to permit users to make wagers for multiple products (e.g., any of Products 1-J), at multiple levels (e.g., sales of products versus bundled "systems," e.g., "Systems 1-N"), and may also be organized so that similar wagers can be made by country and region--these various features are represented by boxes 205, 207, 209, 211, 213, 215, 217 and 219 in FIG. 2A (boxes 215, 217 and 219 are shown in phantom lines in FIG. 2A to illustrate that any dimension is optional, depending on prediction market design). As indicated, such events are modeled as cumulative probability distributions based on aggregated, weighted forecasts of multiple users and can be organized according to any desired scheme (e.g., by country, region, month, quarter, year, per boxes 221, 223, 225 and 227, col. 11, lines 25-67, Fig. 2A-2C).; 

generate a hierarchical map object representing a hierarchical scheme of sub- populations of the entities within the population of the entities (col. 2, line 12-25, FIG. 2A is a diagram used to explain hierarchy in a multi-dimensional prediction market in the context of corporate financial forecasting. In particular, a prediction market hierarchy 201 is seen to include multiple types of products ("games" and "systems") which themselves can each consist of multiple different products within these types (as represented by numerals 205, 207, 209 and 211, respectively). FIG. 2A illustrates that each of these things can be further broken down into other dependencies (e.g., sales and cost for a particular month or quarter, present or past) and, if desired (and as indicated by phantom lines) organized by any desired alternative grouping, for example, country (US or Mexico), region (North America), Month, Quarter, Year, and so forth. Col. 9, lines 16-54, In connection with the example of FIG. 1A, it should be assumed that each user's input is converted into a Normal distribution, that is, one having a mean where deviation above and below the mean is equally likely. More complex distributions may also be used, but Normal distributions if appropriate to the event being modeled provide an advantage of relatively clean mathematical formulas, e.g., Normal distributions are symmetric. Thus, a plurality of wagers are collected for each game, each wager expressing an individual user's beliefs as to likely outcome and strength of conviction. These wagers in at least one embodiment are each converted to the common probability distribution type. A cumulative probability model is then constructed by aggregating together the forecasts of all participating users (e.g., for each game). Thus, the prediction market for FIG. 2A builds a Normal distribution expressing crowd wisdom as to likely game outcome for each event, e.g., predicted sales of each product for each month. These hypothetical events may be broken down or organized differently, for example, by month, quarter, region or otherwise. Each event may be something opened to wagering to a pool of users, in a manner described above, such that each user can express a forecast as to outcome, with user inputs weighted in a manner so as to express conviction of the user's forecast. As seen in FIG. 2A, the prediction market may be designed to as to permit users to make wagers for multiple products (e.g., any of Products 1-J), at multiple levels (e.g., sales of products versus bundled "systems," e.g., "Systems 1-N"), and may also be organized so that similar wagers can be made by country and region--these various features are represented by boxes 205, 207, 209, 211, 213, 215, 217 and 219 in FIG. 2A (boxes 215, 217 and 219 are shown in phantom lines in FIG. 2A to illustrate that any dimension is optional, depending on prediction market design). As indicated, such events are modeled as cumulative probability distributions based on aggregated, weighted forecasts of multiple users and can be organized according to any desired scheme (e.g., by country, region, month, quarter, year, per boxes 221, 223, 225 and 227, col. 8, line 54 – col. 9, line 15, col. 11, lines 25-67, Fig. 2A-2C);

identify at least one sub-population of the plurality of sub-populations within which a selected sub-population is included based on the hierarchical map object (col. 2, line 12-25, FIG. 2A is a diagram used to explain hierarchy in a multi-dimensional prediction market in the context of corporate financial forecasting. In particular, a prediction market hierarchy 201 is seen to include multiple types of products ("games" and "systems") which themselves can each consist of multiple different products within these types (as represented by numerals 205, 207, 209 and 211, respectively). FIG. 2A illustrates that each of these things can be further broken down into other dependencies (e.g., sales and cost for a particular month or quarter, present or past) and, if desired (and as indicated by phantom lines) organized by any desired alternative grouping, for example, country (US or Mexico), region (North America), Month, Quarter, Year, and so forth. Col. 9, lines 16-54, In connection with the example of FIG. 1A, it should be assumed that each user's input is converted into a Normal distribution, that is, one having a mean where deviation above and below the mean is equally likely. More complex distributions may also be used, but Normal distributions if appropriate to the event being modeled provide an advantage of relatively clean mathematical formulas, e.g., Normal distributions are symmetric. Thus, a plurality of wagers are collected for each game, each wager expressing an individual user's beliefs as to likely outcome and strength of conviction. These wagers in at least one embodiment are each converted to the common probability distribution type. A cumulative probability model is then constructed by aggregating together the forecasts of all participating users (e.g., for each game). Thus, the prediction market for FIG. 2A builds a Normal distribution expressing crowd wisdom as to likely game outcome for each event, e.g., predicted sales of each product for each month. These hypothetical events may be broken down or organized differently, for example, by month, quarter, region or otherwise. Each event may be something opened to wagering to a pool of users, in a manner described above, such that each user can express a forecast as to outcome, with user inputs weighted in a manner so as to express conviction of the user's forecast. As seen in FIG. 2A, the prediction market may be designed to as to permit users to make wagers for multiple products (e.g., any of Products 1-J), at multiple levels (e.g., sales of products versus bundled "systems," e.g., "Systems 1-N"), and may also be organized so that similar wagers can be made by country and region--these various features are represented by boxes 205, 207, 209, 211, 213, 215, 217 and 219 in FIG. 2A (boxes 215, 217 and 219 are shown in phantom lines in FIG. 2A to illustrate that any dimension is optional, depending on prediction market design). As indicated, such events are modeled as cumulative probability distributions based on aggregated, weighted forecasts of multiple users and can be organized according to any desired scheme (e.g., by country, region, month, quarter, year, per boxes 221, 223, 225 and 227, col. 8, line 54 – col. 9, line 15, col. 11, lines 25-67, Fig. 2A-2C);

determine a combination of a plurality of normal distributions approximating an index distribution for the at least one sub-population of the entities based on the series of activity-related quantity indices through time (col. 6, line 35- col. 7, line 10, The relational database 103 generally includes a number of individual databases, including a number of fields or cells 105 that are related together by mathematical or other processing dependencies. The cells that define these dependencies can be based on a spreadsheet tool, for example, Microsoft's "Excel" or "Access" programs, or more complex products such as those available from Oracle or other providers. Generally speaking, these tools will be used to create a first database that will serve as a log of user predictions ("bet log") and a second database that will cache a cumulative probability distribution for each event being modeled, each cumulative probability distribution mathematically compiled from related user predictions. In one particular implementation described below, the bet log is indexed by time stamp and represents all wagers entered for a particular database, even for events that have already transpired (i.e., where the outcome is already passed); the individual predictions may also be indexed by user. Indexing wagers in these ways permits easy periodic calculation of (a) a new probability model for any specific event (i.e., by simply polling the bet log to retrieve all prior wagers for the common event or "location"), and (b) a per-user history, which can be used to analyze user activity and determine which users tend to be more accurate than others. [The cumulative probability distribution for each event being modeled is stored as a "location" (i.e., in a record or field) in the second database.] A number of other individual spreadsheets or databases may also be created as part of the relational database, including a user profile database 107 (i.e., with each record providing information for a use), a security or group permissions database 109 (and delegations for adding new users, generally indicated by phantom lines in FIG. 1) and potentially other databases. In one embodiment, each location can be structured merely as a cache for mathematical calculations based on aggregated user predictions; for example, if each location is used to store a Normal distribution, then each cache can be indexed to a location "code" and formatted to include a weight, a mean (representing the mean of all user predictions), and a sigma-based value. Caching values in this manner permits what is effectively advance creation of a ready display of accumulated probability distributions without the need to recompute a probability model of an event each time someone with appropriate permissions wishes to view the probability model for event outcome. Col. 10, line 35- col. 11, line 11, col. 27, lines 50-64, Fig. 2A-2C, 8);

inferred index distribution for a particular sub-population within the population based on the combination (col. 2, lines 25-46, FIG. 2B provides a diagram that illustrates several ways in which a prediction market software can collect data with more robust expressions of possible outcome and associated confidence levels. In particular, the object of any particular "wager" on an outcome can be expressed as a point bet (e.g., "I bet team X will win the Stanley Cup"), or a confidence range (e.g., "I bet the total points for the NCAA mens' basketball tournament final game will be between 150 and 162"), or a distribution (e.g., "I believe the correct distribution for total points of the NCAA mens' bastketball tournament final game will be a Normal distribution having a mean of 157 and a standard deviation of 4"). These different types of expressions are represented by numerals 243, 245 and 247 in FIG. 2B; as indicated by corresponding graphics boxes 251, 255 and 259, a meaningful display may be provided to the user seeking to place a wager that shows exactly how a proposed wager might overlap with the "aggregate prediction" of other users (i.e., to show how the proposed wager compares to "crowd wisdom" and to provide associated odds or pricing that can be employed by the user to assess what the user stands to gain by winning the bet). col. 7, line 40- col. 8, line 20, Notably, "security" and "group" "permissions" are interchangeably used herein simply refer to providing variable capabilities based on a set of criteria, and need not be based on administrator-specified limitations. For example, group membership may be inferred from social groups, meta data inferred from each user as appropriate, or potentially from other factors. In addition, "security" and "permissions" as used herein are not limited to restrictions in terms of a user's access or functionality and, for example, may encompass inclusive rather than exclusive capabilities (e.g., a prediction market system may suggest a predetermined set of widgets for a user based on express or inferred data, while providing the user a mechanism to also select other functions). As indicated by two phantom-line boxes 121 and 123, the calculation engine may be driven by (a) mathematical relationships associated with specific events (i.e., providing a tie between events and specific locations), and roll-up and roll-down subroutines may be called if prediction market design calls for these functions. Policies may also be employed, as indicated by box 125, to control access to viewing, printing, reporting and other functions. col. 9, line 15-col. 11, line 25, The right-hand side of FIG. 2B also illustrates examples of corresponding graphical displays, 251, 255 and 259. One aspect of the present technology that provides for more robust user choice of forecast is an interactive, graphical display that provides the user with a charted probability distribution (cumulative to-date) overlaid by a user selected point, range, or other function. For example, for a graphical display 251 corresponding to a point bet, a probability distribution is presented to the user overlaid by an indication of where the user-selected point falls relative to the distribution (i.e., relative to the aggregated crowd forecast). As part of the display, the prediction tool described earlier in connection with FIG. 1 may provide expected return with pricing (odds) calculated relative to the probability distribution. That is to say, FIG. 2B indicates a price point of $1 M which is the user-selected bet point--the prediction tool prices this user-selection relative to the cumulative probability distribution such that, should the user change the user's proposed wager to a more mainstream forecast (e.g., consistent with the mean depicted in graphical display 251), the return is interactively changed to be less for a correct guess than if the user picked a point deemed relatively unlikely based on the cumulative distribution. Pricing a bet in this manner is relatively straightforward, i.e., there are straightforward, known mathematical formulas the permit computation of probability of a correct user prediction based upon the cumulative probability distribution, and return can simply be priced as the inverse of this probability, i.e., 1/p times the amount of the user's wager. To provide a second example, graphical display 265 shows a Normal distribution with a portion of the distribution curve shaded representing a range based on a user-selected high point x and a user-selected low point y. Here too, there exist straightforward formulas in statistics for computing the probability that the user is correct, i.e., the probability the user is correct is simply the ratio of the shaded area in graphical display 255 relative to the overall area under the distribution curve and, again, user payoff may be computed based on a straightforward pricing model (such as 1/p times the amount of the user's wager). The third graphical display 259 is seen to overlie two probability distributions, one representing the prediction market event in question, and one representing a user selected betting weight within their selected range. For example, applying the previous sports-based example once again, a user might wish to bet $500 that Team 1 will beat Team 2 by 10 points, but also wishes to hedge his or her bet to cover a broader range with less emphasis, e.g., the user may wish to be $250 that Team 1 will beat Team 2 by 9 or 11 points, and $100 that Team 1 will beat Team 2 by 8 or 12 points. Such a betting model may be effectuated by permitting the user to select a probability distribution and associated parameters (e.g., such as mean and a sigma-based value, in the case of a Normal distribution) and the return in this event is represented by a product-based mathematical formula. Again, while a Normal distribution is used in several embodiments below, nearly any type of distribution may be implemented using the teachings provided by this disclosure. col. 12, line 57 – col. 13, line 8, col. 24, lines 16-43, col. 25, line 40-col. 26, line 45);

determine at least one inferred statistical value based on the inferred index distribution (col. 2, lines 25-46, FIG. 2B provides a diagram that illustrates several ways in which a prediction market software can collect data with more robust expressions of possible outcome and associated confidence levels. In particular, the object of any particular "wager" on an outcome can be expressed as a point bet (e.g., "I bet team X will win the Stanley Cup"), or a confidence range (e.g., "I bet the total points for the NCAA mens' basketball tournament final game will be between 150 and 162"), or a distribution (e.g., "I believe the correct distribution for total points of the NCAA mens' bastketball tournament final game will be a Normal distribution having a mean of 157 and a standard deviation of 4"). These different types of expressions are represented by numerals 243, 245 and 247 in FIG. 2B; as indicated by corresponding graphics boxes 251, 255 and 259, a meaningful display may be provided to the user seeking to place a wager that shows exactly how a proposed wager might overlap with the "aggregate prediction" of other users (i.e., to show how the proposed wager compares to "crowd wisdom" and to provide associated odds or pricing that can be employed by the user to assess what the user stands to gain by winning the bet). col. 7, line 40- col. 8, line 20, Notably, "security" and "group" "permissions" are interchangeably used herein simply refer to providing variable capabilities based on a set of criteria, and need not be based on administrator-specified limitations. For example, group membership may be inferred from social groups, meta data inferred from each user as appropriate, or potentially from other factors. In addition, "security" and "permissions" as used herein are not limited to restrictions in terms of a user's access or functionality and, for example, may encompass inclusive rather than exclusive capabilities (e.g., a prediction market system may suggest a predetermined set of widgets for a user based on express or inferred data, while providing the user a mechanism to also select other functions). As indicated by two phantom-line boxes 121 and 123, the calculation engine may be driven by (a) mathematical relationships associated with specific events (i.e., providing a tie between events and specific locations), and roll-up and roll-down subroutines may be called if prediction market design calls for these functions. Policies may also be employed, as indicated by box 125, to control access to viewing, printing, reporting and other functions. col. 9, line 15-col. 11, line 25, The right-hand side of FIG. 2B also illustrates examples of corresponding graphical displays, 251, 255 and 259. One aspect of the present technology that provides for more robust user choice of forecast is an interactive, graphical display that provides the user with a charted probability distribution (cumulative to-date) overlaid by a user selected point, range, or other function. For example, for a graphical display 251 corresponding to a point bet, a probability distribution is presented to the user overlaid by an indication of where the user-selected point falls relative to the distribution (i.e., relative to the aggregated crowd forecast). As part of the display, the prediction tool described earlier in connection with FIG. 1 may provide expected return with pricing (odds) calculated relative to the probability distribution. That is to say, FIG. 2B indicates a price point of $1 M which is the user-selected bet point--the prediction tool prices this user-selection relative to the cumulative probability distribution such that, should the user change the user's proposed wager to a more mainstream forecast (e.g., consistent with the mean depicted in graphical display 251), the return is interactively changed to be less for a correct guess than if the user picked a point deemed relatively unlikely based on the cumulative distribution. Pricing a bet in this manner is relatively straightforward, i.e., there are straightforward, known mathematical formulas the permit computation of probability of a correct user prediction based upon the cumulative probability distribution, and return can simply be priced as the inverse of this probability, i.e., 1/p times the amount of the user's wager. To provide a second example, graphical display 265 shows a Normal distribution with a portion of the distribution curve shaded representing a range based on a user-selected high point x and a user-selected low point y. Here too, there exist straightforward formulas in statistics for computing the probability that the user is correct, i.e., the probability the user is correct is simply the ratio of the shaded area in graphical display 255 relative to the overall area under the distribution curve and, again, user payoff may be computed based on a straightforward pricing model (such as 1/p times the amount of the user's wager). The third graphical display 259 is seen to overlie two probability distributions, one representing the prediction market event in question, and one representing a user selected betting weight within their selected range. For example, applying the previous sports-based example once again, a user might wish to bet $500 that Team 1 will beat Team 2 by 10 points, but also wishes to hedge his or her bet to cover a broader range with less emphasis, e.g., the user may wish to be $250 that Team 1 will beat Team 2 by 9 or 11 points, and $100 that Team 1 will beat Team 2 by 8 or 12 points. Such a betting model may be effectuated by permitting the user to select a probability distribution and associated parameters (e.g., such as mean and a sigma-based value, in the case of a Normal distribution) and the return in this event is represented by a product-based mathematical formula. Again, while a Normal distribution is used in several embodiments below, nearly any type of distribution may be implemented using the teachings provided by this disclosure. col. 12, line 57 – col. 13, line 8, col. 24, lines 16-43, col. 25, line 40-col. 26, line 45, Fig. 2A-2C, 8).

and filter the population of entities within the entity database based on the at least one inferred statistical value and a predetermined statistical value threshold (col. 6, line 35 – col. 7, line 10, The relational database 103 generally includes a number of individual databases, including a number of fields or cells 105 that are related together by mathematical or other processing dependencies. The cells that define these dependencies can be based on a spreadsheet tool, for example, Microsoft's "Excel" or "Access" programs, or more complex products such as those available from Oracle or other providers. Generally speaking, these tools will be used to create a first database that will serve as a log of user predictions ("bet log") and a second database that will cache a cumulative probability distribution for each event being modeled, each cumulative probability distribution mathematically compiled from related user predictions. In one particular implementation described below, the bet log is indexed by time stamp and represents all wagers entered for a particular database, even for events that have already transpired (i.e., where the outcome is already passed); the individual predictions may also be indexed by user. Indexing wagers in these ways permits easy periodic calculation of (a) a new probability model for any specific event (i.e., by simply polling the bet log to retrieve all prior wagers for the common event or "location"), and (b) a per-user history, which can be used to analyze user activity and determine which users tend to be more accurate than others. [The cumulative probability distribution for each event being modeled is stored as a "location" (i.e., in a record or field) in the second database.] A number of other individual spreadsheets or databases may also be created as part of the relational database, including a user profile database 107 (i.e., with each record providing information for a use), a security or group permissions database 109 (and delegations for adding new users, generally indicated by phantom lines in FIG. 1) and potentially other databases. In one embodiment, each location can be structured merely as a cache for mathematical calculations based on aggregated user predictions; for example, if each location is used to store a Normal distribution, then each cache can be indexed to a location "code" and formatted to include a weight, a mean (representing the mean of all user predictions), and a sigma-based value. Caching values in this manner permits what is effectively advance creation of a ready display of accumulated probability distributions without the need to recompute a probability model of an event each time someone with appropriate permissions wishes to view the probability model for event outcome. Col. 7, lines 10-40, The administrator tool 111 represents a set of utilities that can be used to setup a prediction market, grant permissions to others, change market parameters, and exercise general operating system administrator control over the entire database, related files and associated software. Generally speaking, an administrator will use these tools to (a) initially define the prediction market relational database, (b) establish mathematical and other relationships between specific fields of the various databases, and (c) establish permissions for wagering (prediction), viewing, reporting, printing and other functions. As part of the initial definition, the administrator may seed each prediction market so as to establish a baseline for an initial bet. For example, it was mentioned earlier that one embodiment of this disclosure converts user inputs to Normal distributions and then aggregates multiple Normal distributions to form a cumulative probability distribution (used to provide a "crowd-based" prediction for the event). In such an embodiment, the administrator might prior to the first wager provide an initial Normal distribution and weight the distribution to provide elasticity to support the first wager that will be received--if for example the prediction market is used to forecast "this quarter's profits", the administrator might set an initial weight of $5000 (representing $5000 in initial bets), an initial mean of $10M, and a standard deviation of $3M. The administrator should typically have an understanding of the value of a typical wager (e.g., $500 in play credits) and a somewhat accurate baseline for expected profits (e.g., last year's actual profits) for the market to offer the correct elasticity given the number and nature of wagers that will be provided, expertise that will be gained with experience. Col. 12, lines 1-34, col. 14, line 40- col. 15, line 30, col. 17, lines 2-37). 

Fine does not specifically teach but is taught by Hunt

wherein at least one normal distribution of the plurality of normal distributions is a respective sub-distribution of the index distribution centered around a respective mean quantity value of a respective sub-population (¶ 461, The distribution of ε may have any one of a variety of forms, for example, normally distributed around zero, uniformly distributed with mean zero, and so forth. A multiplicative model may be used to make negative sales impossible; however, additive formulations (with truncation) are also possible. Both the original and the dithered/perturbed data may be maintained. ¶ 820, Traffic measure details may include average weekly buyer traffic, traffic fair share index, annual buyer traffic, traffic opportunity dollars, and the like. Traffic measures may be created by combining panel (consumer) and store (census) data. 1) Annual buyer traffic may be the number of annual category or type trips that were made within the geography. This may be an indicator of overall size of category and importance of opportunity. 2) Average weekly buyer traffic/store may be the average number of category or type trips made per week within the average store of the category. This may be used to benchmark category traffic across chains. 3) Traffic fair share index may be the average weekly traffic per store for the selected chain divided by the average weekly traffic per store for the comparison geography (usually the CRMA). This may be used to benchmark opportunities across chains for a single category or designate the opportunities across categories within a chain. 4) Traffic opportunity dollars may be the difference between the potential traffic (trips based on fair share) in the category and the actual trips generated times the value of each trip. ¶ 1368, 240, 411, 454, 680-683); 

eliminate simulations by using a Bayesian model to approximate an inferred index distribution for a particular sub-population within the population based on the combination of the plurality of normal distributions (¶ 141, In embodiments, a data loading facility 108 may be used to extract data from available data sources and load them to or within the analytic platform 100 for further storage, manipulation, structuring, fusion, analysis, retrieval, querying and other uses. The data loading facility 108 may have the a plurality of responsibilities that may include eliminating data for non-releasable items, providing correct venue group flags for a venue group, feeding a core information matrix 600 with relevant information (such as and without limitation statistical metrics), or the like. In an embodiment, the data loading facility 108 eliminate non- related items. ¶ 203-205, In embodiments of the methods and systems disclosed herein, a platform 100 is provided for finding and exploiting growth opportunities on demand. The methods and system may include methods and systems for users to find, drive and exploit growth opportunities through integrated market and consumer intelligence and breakthrough insights, delivered continuously on-demand, with ease of use. Embodiments include facilities for data simplification; for example, one integrated database may be used for all market and consumer information, eliminating the hundreds of databases a large organization may use now. Embodiments may allow users to integrate across POS, panel, audit, shipments, and other data sources, at the most granular store/SKU level, enabling market and brand views on demand from global to store level, while simultaneously allowing global views of the marketplace as a whole. ¶ 350, The staging table 164 may comprise an intermediate table of data that is drawn from a source table. The staging table 164 may comprise data that is transformed, aggregated, or otherwise processed as compared to its representation in the source table. For example and without limitation, the staging table 164 may contain data from which historical information has been removed, data from multiple sources has been combined or aggregated, and so on. From the staging table 164 a report table or other data may be drawn. In embodiments, the staging table 164 may comprise a hierarchical representation of data that is formed by the MDMH 150 in accordance with a dimension table 172 and/or a hierarchy formation 174. In embodiments, the staging tables 164 may be used as part of the synchronization 170, allowing the ability to adjust the data prior to dimension tables 172. In embodiments, the synchronization facility 170 may be used to synchronize data between the primary and secondary dimension tables 172. ¶ 919, In embodiments, the system may utilize Bayesian shrinkage to take advantage of information at different levels of detail to improve the models reliability. Rather than modeling each market individually, the system Bayesian model looks at all stores and outlets at the same time, allowing the model to realize the benefits of all available information. The essence of Bayesian shrinkage is that it may adjust or "shrink" the sales response estimates as appropriate using the information from other chains or markets to keep all estimates within a reasonable and consistent range. In this way, the model produces reliable marketing response estimates across any aggregate of stores. This way the system can provide tactical insights for each marketing element at the level at which that element is planned and executed. The Bayesian shrinkage model may use a non-linear multiplicative model formation to capture the true effect of each marketing mix element leveraging its own best known functional form in a multiplicative model to capture the interaction of each element, making the formulation a more accurate representation of the real world. ¶ 411, 454, 1098); 

and filter the population of entities within the entity database based on the at least one inferred statistical value and a predetermined statistical value threshold (¶ 215, In an embodiment, the content and solution platform 188 may enable extensible product attribute analysis. Product attributes may enable analysis of consumer behavior and competitive performance. The content and solution platform 188 may enable an expanded set of standard attributes, across categories, for interactive data filtering, and selection. Attributes may also be used to generate flexible hierarchies. The content and solution platform 188 may also enable support for adding client specific and custom attributes to support specific analysis type or for specific projects with significantly reduced time delay and complexity to incorporate such new attribute data into the analytic platform. The content and solution platform 188 also enables multiple ways to use attribute information for data ad- hoc reporting and analysis, such as dynamic multi-column filter and sort, attributes as measures, use attributes to generate product hierarchies, attributes as dimensions for cross-tab reporting, and the like. Thus, the content and solution platform 188 may overcome the problems faced by traditional systems being limited in the number and flexibility of adding new attributes and the use of such attributes for effective analysis. ¶ 218, In an embodiment, the content and solution platform 188 possesses features that enable data access and reporting. Content platform features may include on-demand and scheduled reports, automated scheduled report delivery, multi-page and multi-pane reports for guided analysis, interactive drill down/up, swap, and pivot, dynamic filter/sort/rank and attribute filtering, conditional formatting and highlighting, on-the-fly custom hierarchies and aggregates, calculated measures and members, built-in chart types, interactive drillable charts in 100% thin client UI, data export to spreadsheet and presentation software or files with single click refresh capability, integrated alerts with optional email delivery, folders for organizing links and documents, multi-user collaboration and report sharing, printing and export to HTML, PDF, spreadsheet files, and presentation files with configurable print templates, dashboards with summary views and graphical dial indicators, publication and subscription of reports and dashboards, and the like. ¶ 248, In embodiments, a filter dimension may be used to restrict end user access to measure results when a minimum buyer or shopper count has not been achieved. This may help to ensure that small sample sizes are not used. Filtering data may be permissible and not mandatory. Filtering data may be made so as to not permit override by an end user. Filtering data may be invisible to an end user. ¶ 421, The new product predictor may support a new product innovation process, including a set of pre-built analyses and benchmarks, such as product portfolio analysis, product trend analysis, product planning, teim alignment, performance benchmarks, competitive benchmarking, market and retailer benchmarking, integrated comsumer analysis, or the like. Product Portfolio Analysis may provide review of the strength of a client's current product portfolio and compare products based on launch date and type of innovation to assess products versus those of competitors. Product Trend Analysis may identify emerging product opportunities based on new product attributes and characteristics, compare trends in adjacent categories to spot department and aisle issues, perform flexible cross-tab analysis and filtering on any number of attributes, or the like. Product planning may establish product volume and launch plans, compare planned and actual performance, track variances by product and by retailer, estimate likely current quarter performance on a time period basis, such as week-by- week, or the like. ¶ 1103, In embodiments, a competitive fusion step POS data are statistically compared against the all-outlet consumer network panel (Panel) data in order to identify, quantify, and correct for any non-channel-, non-outlet-specific errors (or biases) in the Panel data. Identification and quantification of a "private label" bias in the panel data may be evident across products and channels. After being tested for statistical significance, this bias can be corrected for, and, thus, removed in volumetric reporting. This can be repeated for other product attributes, as available. This may be repeated at the Mass-x level to quantify any mass-channel-specific (but non-outlet-specific) errors. A key element of this competitive fusion step is the methodology developed to identify and process unusual observations ("outliers"). This may be done prior to the competitive fusion process (input-filtering) and/or after the competitive fusion process (output-filtering). The net result of these competitive fusion steps may be better volumetric alignment between bias -corrected panel and POS data. ¶ 355, 717, 1351-1353).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Fine to include/perform quality indices and Bayesian modeling, as taught/suggested by Hunt. This known technique is applicable to the system of Fine as they both share characteristics and capabilities, namely, they are directed to predictive data modeling. One of ordinary skill in the art would have recognized that applying the known technique of Hunt would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hunt to the teachings of Fine would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such indices and Bayesian features into similar systems. Further, applying indices and Bayesian features would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for the fitting of realistic models to complex data sets with measurement error, censored or missing observations, multilevel or serial correlation structures, and multiple endpoints.

Claim(s) 2, 3, 10, 11, 19, 20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Fine et al. (US 8396777 B1) in view of Hunt et al. (WO2008092149A2) in further view of Shariff et al. (US 20190012682 A1). 

Regarding claim 2, the combination of Fine and Hunt teach the features of claim 1, the combination does that specifically teach a quality score. 
However, Shariff discloses determining, by the at least one processor, a quality score associated with the particular sub-population based on the inferred statistical value relative to at least one other inferred statistical value (Fig. 11, ¶ 118-121, In some example embodiments, a sales value score calculation module 228 is configured to input the listing of merchants and then may calculate one or more scores related to a merchant. In some examples, the sales value calculation module may be configured to calculate a merchant quality score, a risk potential, a probability to close, a time to close and/or the like. The sales value score calculation module 228 may also be configured to calculate one or more of a quality score, an expected booking amount, a risk potential, a time to close, or a probability to close for one or more merchants. The sales value score calculation module 228 may utilize a quality score calculator 230 to calculate the quality score, an expecting booking calculator 232 to calculate the expecting bookings, a time to close calculator 234 to calculate a time to close, and a probability of close calculator 236 to calculate a probability to close. The sales value score calculation module 228 may be configured to access a merchant database, including one or more factors related to one or more merchants in order to calculate the sales value score of a respective merchant. ¶ 182, In some embodiments, the predicted demand may be sales velocity driven and forecasted for all combinations of service, location, and price range, with some portion of services forecasted at the subdivision level and some distance-independent services forecasted at a division level. The real time demand may be added to the predicted demand forecast structure and distributed per a current distribution of units across price points. Example demand adjustments (recent sales, recently closed deals, actively purchased inventory) may then be applied. In some embodiments, the promotion and marketing system may then match the consolidated demand forecast with a merchant inventory, apply metrics such as sales value score, which may be a function of one or more of a merchant quality score, a merchant value score, a risk potential, a probability to close and a time to close, and provide the highest scoring merchants to, for example, sales representatives. As such, in some embodiments, because for example, some promotions or virtual offers include similar locations and categories as others and only vary on price, real time demand for one or more ‘identification pairs’ may be distributed among two or more price points. ¶ 259, As shown in block 704 of FIG. 7, an apparatus, such as the promotional system 1410, may include means, such as the supply ID module 104, the processor 1402, the communications interface 1406 or the like for accessing current offer inventory. As shown in block 706 of FIG. 7, an apparatus, such as the promotional system 1410, may include means, such as the supply ID module 104, the processor 1402, or the like for calculating a residual forecasted demand. In some example embodiments, the residual demand calculation module 224 may be configured to receive a forecasted demand that is input via the demand input module 220 and calculate a residual demand by subtracting existing inventory from the forecasted demand. In one embodiment, existing inventory may be at least one of inventory related to offers closed within a predetermined time period (e.g., one day prior), offers closed within a second predetermined time period (e.g., one month), existing offer inventory adjusted for quality, which is described below, and recurring inventory. In some example embodiments, only those offers in inventory matching each of the category, sub-category, location, and price or price range may be subtracted from the demand. Alternatively or additionally, predetermined substitutions may be made (e.g., where one or more of category, sub-category, location, hyper-local region, and price range may be different) and the predetermined substitutions may specify specific allowable substitution for particular categories, sub-categories, locations, hyper-local regions, and/or price ranges. In some examples, similar categories or sub-categories or any other facet of the virtual offer may also reduce demand. ¶ 127, 161, 272, 320); 

and causing to display, by the at least one processor, a quality score user interface on at least one computing device associated with at least one user (¶ 253-256, As such, a method may be provided comprising providing at least one of a first view configured to indicate a difference between demand and supply. In some embodiments, providing the first view may comprise receiving a selection of one of a plurality of granularities of either a location or category, accessing a corresponding demand and a corresponding supply, displaying an indication of the difference between the corresponding demand and the corresponding supply. (e.g., looking at map of Chicago, the neighborhoods may be colored based on gap size; or looking at looking at hierarchal structure of food and dining, sub-categories colored based on gap sizes). ¶ 272-277, 320);

wherein the quality score user interface comprising one or more user selectable entity records associated with the particular sub-population (¶ 253-256, As such, a method may be provided comprising providing at least one of a first view configured to indicate a difference between demand and supply. In some embodiments, providing the first view may comprise receiving a selection of one of a plurality of granularities of either a location or category, accessing a corresponding demand and a corresponding supply, displaying an indication of the difference between the corresponding demand and the corresponding supply. (e.g., looking at map of Chicago, the neighborhoods may be colored based on gap size; or looking at looking at hierarchal structure of food and dining, sub-categories colored based on gap sizes). ¶ 320, FIG. 11 shows an example method, namely process 1100, that may be executed by one or more machines (some examples of which are discussed in connection with FIGS. 1, 2a, and/or 3) to calculate a supply source quality score, in accordance with some embodiments discussed herein. As shown in block 1102 of FIG. 11, an apparatus, such as the promotional system 1410, may be include means, such as the supply ID module 104, the processor 1402, or the like, for determining if a supply source has an overall star average greater than or equal to at least a 3.0 with greater than or equal to at least 5 total reviews. ¶ 272-277);


wherein user selection of one or more user selectable entity records produces an interface component displaying: i) the quality score of the particular sub-population associated with the one or more user selectable entity records, and ii) a label identifying the particular sub-population associated with the one or more user selectable entity records (¶ 253-256, As such, a method may be provided comprising providing at least one of a first view configured to indicate a difference between demand and supply. In some embodiments, providing the first view may comprise receiving a selection of one of a plurality of granularities of either a location or category, accessing a corresponding demand and a corresponding supply, displaying an indication of the difference between the corresponding demand and the corresponding supply. (e.g., looking at map of Chicago, the neighborhoods may be colored based on gap size; or looking at looking at hierarchal structure of food and dining, sub-categories colored based on gap sizes). ¶ 320, FIG. 11 shows an example method, namely process 1100, that may be executed by one or more machines (some examples of which are discussed in connection with FIGS. 1, 2a, and/or 3) to calculate a supply source quality score, in accordance with some embodiments discussed herein. As shown in block 1102 of FIG. 11, an apparatus, such as the promotional system 1410, may be include means, such as the supply ID module 104, the processor 1402, or the like, for determining if a supply source has an overall star average greater than or equal to at least a 3.0 with greater than or equal to at least 5 total reviews. ¶ 272-277).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Fine to include/perform quality scores, as taught/suggested by Shariff. This known technique is applicable to the system of Fine as they both share characteristics and capabilities, namely, they are directed to predictive data modeling. One of ordinary skill in the art would have recognized that applying the known technique of Shariff would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Shariff to the teachings of Fine would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such quality score features into similar systems. Further, applying quality score would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for serving a performance metric relative to other sub-populations of entities to assess the performance and health of the entity activities.

Regarding claim 3, the combination of Fine and Hunt teach the features of claim 1, the combination does that specifically teach a quality score. 

However, Shariff discloses further comprising generating, by the at least one processor, a recommendation to market financial services to entities of the particular sub-population wherein the quality score exceeds the predetermined statistical value threshold (¶ 253-256, As such, a method may be provided comprising providing at least one of a first view configured to indicate a difference between demand and supply. In some embodiments, providing the first view may comprise receiving a selection of one of a plurality of granularities of either a location or category, accessing a corresponding demand and a corresponding supply, displaying an indication of the difference between the corresponding demand and the corresponding supply. (e.g., looking at map of Chicago, the neighborhoods may be colored based on gap size; or looking at looking at hierarchal structure of food and dining, sub-categories colored based on gap sizes). ¶ 320, FIG. 11 shows an example method, namely process 1100, that may be executed by one or more machines (some examples of which are discussed in connection with FIGS. 1, 2a, and/or 3) to calculate a supply source quality score, in accordance with some embodiments discussed herein. As shown in block 1102 of FIG. 11, an apparatus, such as the promotional system 1410, may be include means, such as the supply ID module 104, the processor 1402, or the like, for determining if a supply source has an overall star average greater than or equal to at least a 3.0 with greater than or equal to at least 5 total reviews. ¶ 213, As shown in block 6540 of FIG. 6H, an apparatus, such as the promotional system 1410, may include means, such as the processor 1402, the communications interface 1406 or the like, to access a conversion rate for the promotion tuple in a plurality of other location (e.g., different geographic subdivisions). As shown in block 6550 of FIG. 6H, an apparatus, such as the promotional system 1410, may include means, such as the processor 1402, the communications interface 1406 or the like, to setting a benchmark conversion rate for a promotion tuple. In some embodiments, the benchmark conversion rate may correspond to the conversion rate of a subdivision of the plurality of subdivisions based on the subdivision satisfying at least one of a search velocity threshold, a prime merchant metric threshold or a conversion rate threshold. In some embodiments, the benchmark conversion rate may correspond to the conversion rate of a subdivision of the plurality of subdivisions based on the subdivision satisfying an inventory threshold. For example, in some embodiments, the benchmark conversion rate may correspond to the conversion rate of a subdivision of the plurality of subdivisions based on the subdivision satisfying a prime merchant metric threshold in order to determine whether any subdivision has at least one high quality merchant. Subsequently, in some embodiments, using the information, the apparatus may be configured to make a determination about whether the conversion rate may be improved and, additionally or alternatively by how much the conversion rate may be improved in those subdivisions meeting the prime merchant metric threshold. ¶ 272-277).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Fine to include/perform quality scores, as taught/suggested by Shariff. This known technique is applicable to the system of Fine as they both share characteristics and capabilities, namely, they are directed to predictive data modeling. One of ordinary skill in the art would have recognized that applying the known technique of Shariff would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Shariff to the teachings of Fine would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such quality score features into similar systems. Further, applying quality score would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for serving a performance metric relative to other sub-populations of entities to assess the performance and health of the entity activities.

Regarding claims 10 and 19, the combination of Fine and Hunt teach the features of claim 7, Hunt also teaches wherein the quantity score comprises a mean consumer spend quantity categorization in one of ten groupings ranked by consumer spend quantities. (¶ 411, 972, 1426-1444). The combination does that specifically teach a quality score.

However, Shariff discloses wherein the quality score comprises a mean consumer spend quantity categorization in one of ten groupings ranked by consumer spend quantities (¶ 253-256, As such, a method may be provided comprising providing at least one of a first view configured to indicate a difference between demand and supply. In some embodiments, providing the first view may comprise receiving a selection of one of a plurality of granularities of either a location or category, accessing a corresponding demand and a corresponding supply, displaying an indication of the difference between the corresponding demand and the corresponding supply. (e.g., looking at map of Chicago, the neighborhoods may be colored based on gap size; or looking at looking at hierarchal structure of food and dining, sub-categories colored based on gap sizes). ¶ 320, FIG. 11 shows an example method, namely process 1100, that may be executed by one or more machines (some examples of which are discussed in connection with FIGS. 1, 2a, and/or 3) to calculate a supply source quality score, in accordance with some embodiments discussed herein. As shown in block 1102 of FIG. 11, an apparatus, such as the promotional system 1410, may be include means, such as the supply ID module 104, the processor 1402, or the like, for determining if a supply source has an overall star average greater than or equal to at least a 3.0 with greater than or equal to at least 5 total reviews. ¶ 213, As shown in block 6540 of FIG. 6H, an apparatus, such as the promotional system 1410, may include means, such as the processor 1402, the communications interface 1406 or the like, to access a conversion rate for the promotion tuple in a plurality of other location (e.g., different geographic subdivisions). As shown in block 6550 of FIG. 6H, an apparatus, such as the promotional system 1410, may include means, such as the processor 1402, the communications interface 1406 or the like, to setting a benchmark conversion rate for a promotion tuple. In some embodiments, the benchmark conversion rate may correspond to the conversion rate of a subdivision of the plurality of subdivisions based on the subdivision satisfying at least one of a search velocity threshold, a prime merchant metric threshold or a conversion rate threshold. In some embodiments, the benchmark conversion rate may correspond to the conversion rate of a subdivision of the plurality of subdivisions based on the subdivision satisfying an inventory threshold. For example, in some embodiments, the benchmark conversion rate may correspond to the conversion rate of a subdivision of the plurality of subdivisions based on the subdivision satisfying a prime merchant metric threshold in order to determine whether any subdivision has at least one high quality merchant. Subsequently, in some embodiments, using the information, the apparatus may be configured to make a determination about whether the conversion rate may be improved and, additionally or alternatively by how much the conversion rate may be improved in those subdivisions meeting the prime merchant metric threshold. ¶ 272-277).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Fine to include/perform quality scores, as taught/suggested by Shariff. This known technique is applicable to the system of Fine as they both share characteristics and capabilities, namely, they are directed to predictive data modeling. One of ordinary skill in the art would have recognized that applying the known technique of Shariff would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Shariff to the teachings of Fine would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such quality score features into similar systems. Further, applying quality score would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for serving a performance metric relative to other sub-populations of entities to assess the performance and health of the entity activities.

Regarding claims 11 and 20, the combination of Fine and Hunt teach the features of claim 10,

Hunt also teaches generating, by the at least one processor, a purchase volume ranking of entities in the particular sub-population based on the mean consumer spend quantity categorization (¶ 224, The sales performance facility may enable sales performance evaluation and detailed analysis for each stakeholder, such as Performance Ranking, Leader Report, Laggard Report, Performance Analysis (Sales Decomposition), Category Review, Account Review, and the like. The sales performance facility may enable sales plan projections based on current sales rates and trends. Sales plan projections may include Projected Sales by Product, Projected Sales by Account, Projected Sales by Geography, Projected Sales Performance Ranking, and the like. ¶ 236, The analytic platform 100 may provide solutions 188 relating to sales performance using a plurality of forecasting methodologies. For example, solutions may be based on a product brand where each financial quarter is forecasted independently. Sales performance forecasting may include, but is not limited to, volume sales, dollar sales, average price per volume, plan volume sales, plan dollar sales, actual vs. plan sales, actual vs. plan percentage, forecast volume sales, forecast dollar sales, forecast vs. plan, forecast vs. plan percentage, trend volume sales, trend dollar sales, trend vs. plan, trend vs. plan percentage, revised volume sales, revised dollar sales, revised vs. plan, revised vs. plan percentage, or some other information. Forecast may equal Actual Sales | Past Time + Plan Sales | Future time. Trend may equal Actual Sales | Past Time + (QTD Actual / QTD Plan) * Plan Sales Future Time. Dollars, as used in the solution(s), may equal Volume * QTD Average Price per Volume. [00237] Household panel data may be implemented on the analytic platform 100 and related analytic server 134. ¶ 411, Measures that may be applied to the sales performance facility include standard measures such as Base Unit Sales, Base Volume Sales, Base Dollar Sales, Incremental Unit Sales, Incremental Volume Sales, Incremental Dollar Sales, Weighted Average Base Price per Unit, Price per Unit, Price per Volume, ACV Weighted Distribution, % Increase in Units, % Increase in Dollars, % Increase in Volume, Category Dollar Share, Category Unit Share, and Category Volume Share. Additional measures may include Total Category Dollar Sales, Total Category Unit Sales, Total Category Volume Sales, Account Sales Rate (Units) Index, Account Sales Rate (Dollars) Index, Account Sales Rate (Volume) Index, Product Sales Rate (Units) Index, Product Sales Rate (Dollars) Index, Product Sales Rate (Volume) Index, Product Price Index, Dollar Sales Category Rank, Unit Sales Category Rank, Volume Sales Category Rank, Category Incremental Volume, Category Incremental Dollars, Category Incremental Units, Number of TPR, Number of Display, Number of Feature, Category Number of TPR, Category Number of Display, Category Number of Feature, Planned Trade Spend, Actual Trade Spend, Trade Spend Variance Amount, Trade Spend Variance %, Planned Trade ROI, Actual Trade ROI, Trade ROI Variance Amount, Trade ROI Variance %, Incremental Volume Index (Incr. Volume / Category Incremental VoI), Incremental Dollars Index, Incremental Units Index, Sales performance criteria - Volume, Sales performance criteria - Revenue, Sales performance criteria - Units, Sales performance criteria - Trade spend, Sales performance threshold amount, Sales performance threshold quantity, Sales performance threshold %, Sales performance variance amount, Sales performance variance %, Compensation amounts, Projected compensation amount, Target Sales Volume, Target Sales Units, Target Sales Dollars, Target Category Share, and the like. ¶ 272, 409, 430, 635, 657, 658, 912, 1109, 1368). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Fine to include/perform a purchase volume ranking of entities, as taught/suggested by Hunt. This known technique is applicable to the system of Fine as they both share characteristics and capabilities, namely, they are directed to predictive data modeling. One of ordinary skill in the art would have recognized that applying the known technique of Hunt would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Hunt to the teachings of Fine would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such purchase volume ranking of entities features into similar systems. Further, applying a purchase volume ranking of entities would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for a specified application of the data specifically within retail/business data manipulation and analyzation. 



Other pertinent prior art considered includes Louvau et al. (US 20210406289 A1) which discloses constructing a deferred object model based on a hierarchical object definition, the hierarchical object definition still would conventionally be fully parsed to obtain the object definitions, and then a constructor would construct at least the deferred form of the object into the deferred object model. Cronin et al. (US 20140280065 A1) which discloses predictive query implementation and usage in a multi-tenant database system. Walters et al. (US 20200012902 A1) which discloses generating synthetic time-series data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683